Exhibit 10.1

 

 

[img1.jpg]


CREDIT AGREEMENT

dated as of January 25, 2007

among

IDEXX LABORATORIES, INC.,

as Borrower,

Certain Subsidiaries Thereof,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION

as Administrative Agent

and

JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION,

TORONTO BRANCH,

as Toronto Agent

 

___________________________

J.P. MORGAN SECURITIES INC.,

as Sole Bookrunner and Sole Lead Arranger

 

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page

 

 

 

ARTICLE I.

Definitions

1

 

Section 1.1.

Defined Terms

1

 

Section 1.2.

Classification of Loans and Borrowings

19

 

Section 1.3.

Terms Generally

19

 

Section 1.4.

Accounting Terms; GAAP

19

 

Section 1.5.

Currency Translation

20

ARTICLE II.

The Credits

20

 

Section 2.1.

Commitments

20

 

Section 2.2.

Loans and Borrowings

20

 

Section 2.3.

Requests for Revolving Borrowings

21

 

Section 2.4.

Letters of Credit

23

 

Section 2.5.

Funding of Borrowings

27

 

Section 2.6.

Interest Elections

27

 

Section 2.7.

Termination and Reduction of Commitments

29

 

Section 2.8.

Repayment of Loans; Evidence of Debt

30

 

Section 2.9.

Prepayment of Loans

31

 

Section 2.10.

Fees

31

 

Section 2.11.

Interest

33

 

Section 2.12.

Alternate Rate of Interest

34

 

Section 2.13.

Increased Costs

35

 

Section 2.14.

Break Funding Payments

36

 

Section 2.15.

Taxes

37

 

Section 2.16.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

38

 

Section 2.17.

Mitigation Obligations; Replacement of Lenders

40

 

Section 2.18.

Foreign Subsidiary Costs

41

 

Section 2.19.

Redenomination of Certain Alternative Currencies

41

 

Section 2.20.

Designation of US Subsidiary Borrowers and Canadian Borrowers
Borrowers

41

ARTICLE III.

Representations and Warranties

42

 

Section 3.1.

Organization; Powers

42

 

Section 3.2.

Authorization; Enforceability

42

 

 

 

i

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

(cont’d.)

Page

 

 

 

 

Section 3.3.

Governmental Approvals; No Conflicts

42

 

Section 3.4.

Financial Condition

43

 

Section 3.5.

Properties

43

 

Section 3.6.

Litigation and Environmental Matters

43

 

Section 3.7.

Compliance with Laws and Agreements

44

 

Section 3.8.

Investment and Holding Company Status

44

 

Section 3.9.

Taxes

44

 

Section 3.10.

ERISA and Pensions

44

 

Section 3.11.

Disclosure

45

 

Section 3.12.

Subsidiaries

45

 

Section 3.13.

Federal Regulations

45

 

Section 3.14.

Specially Designated Nationals or Blocked Persons List

45

ARTICLE IV.

Conditions

45

 

Section 4.1.

Effective Date

45

 

Section 4.2.

Each Credit Event

47

 

Section 4.3.

Initial Credit Event for each Additional Borrower

47

ARTICLE V.

Affirmative Covenants

47

 

Section 5.1.

Financial Statements; Ratings Change and Other Information

48

 

Section 5.2.

Notices of Material Events

49

 

Section 5.3.

Existence; Conduct of Business

49

 

Section 5.4.

Payment of Obligations

50

 

Section 5.5.

Maintenance of Properties; Insurance

50

 

Section 5.6.

Books and Records; Inspection Rights

50

 

Section 5.7.

Compliance with Laws

50

 

Section 5.8.

Use of Proceeds and Letters of Credit

50

 

Section 5.9.

Additional Subsidiaries

50

ARTICLE VI.

Negative Covenants

51

 

Section 6.1.

Indebtedness

51

 

Section 6.2.

Liens

52

 

Section 6.3.

Fundamental Changes

52

 

 

 

ii

 

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

(cont’d.)

Page

 

 

 

 

Section 6.4.

Investments, Loans, Advances, Guarantees and Acquisitions

53

 

Section 6.5.

Transactions with Affiliates

54

 

Section 6.6.

Restrictive Agreements

54

 

Section 6.7.

Financial Covenants

55

ARTICLE VII.

Events of Default

55

ARTICLE VIII.

The Agents

57

ARTICLE IX.

GUARANTEE

59

ARTICLE X.

Miscellaneous

 

Section 10.1.

Notices

61

 

Section 10.2.

Waivers; Amendments

62

 

Section 10.3.

Expenses; Indemnity; Damage Waiver

63

 

Section 10.4.

Successors and Assigns

64

 

Section 10.5.

Survival

67

 

Section 10.6.

Counterparts; Integration; Effectiveness

68

 

Section 10.7.

Severability

68

 

Section 10.8.

Right of Setoff

68

 

Section 10.9.

Governing Law; Jurisdiction; Consent to Service of Process

68

 

Section 10.10.

WAIVER OF JURY TRIAL

69

 

Section 10.11.

Headings

69

 

Section 10.12.

Confidentiality

69

 

Section 10.13.

Interest Rate Limitation

71

 

Section 10.14.

Conversion of Currencies

71

 

Section 10.15.

Releases of Guarantees

71

 

Section 10.16.

USA PATRIOT Act

72

 

Section 10.17.

No Fiduciary Duty

72

 

Section 10.18.

Liability for Obligations

72

 

 

iii

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULES:

Schedule P-1 -- Certain Permitted Investments

Schedule 2.1 -- Commitments

Schedule 3.6 -- Disclosed Matters

Schedule 3.10(b) -- Canadian Benefit Plans and Pension Plans

Schedule 3.12 -- Subsidiaries

Schedule 6.1 -- Existing Indebtedness

Schedule 6.2 -- Existing Liens

Schedule 6.7 -- Existing Restrictions

EXHIBITS:

Exhibit A -- Form of Assignment and Assumption

Exhibit B -- Form of Opinion of Loan Parties’ Counsel

Exhibit C -- Form of Subsidiary Guarantee Agreement

Exhibit D -- Mandatory Costs Rate

Exhibit E -- Borrower Joinder Agreement

Exhibit F -- Borrower Termination Agreement

Exhibit G -- Form of Borrowing Request

 

 

 

iv

 


--------------------------------------------------------------------------------



 

 

CREDIT AGREEMENT (this “Agreement”) dated as of January 25, 2007, among IDEXX
LABORATORIES, INC., a Delaware corporation, as borrower (a “Borrower” and the
“Administrative Borrower”), the other Persons who are or hereafter are
designated as a Borrower pursuant to Section 2.20 hereto (collectively, with the
Administrative Borrower, the “Borrowers”), the Subsidiaries of the
Administrative Borrower party hereto, the LENDERS party hereto and JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means the purchase or acquisition by any Person of (a) more than
40% of the Equity Interests with ordinary voting power of another Person or (b)
all or any substantial portion of the property (other than Equity Interests) of
another Person, whether or not involving a merger or consolidation with such
Person.

 

“Adjusted LIBO Rate” means (a) with respect to any Eurocurrency Borrowing
denominated in US Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate and
(b) with respect to any Eurocurrency Borrowing denominated in an Alternative
Currency other than Canadian Dollars for an Interest Period, any interest rate
per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to (x)
the LIBO Rate for such Interest Period plus (y) the Mandatory Costs Rate.

“Administrative Agent” means JPMorgan Chase Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.

“Administrative Borrower” shall have the meaning specified in the preamble.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Administrative Agent, the London Agent and the Toronto Agent.

“Agreement” shall have the meaning specified in the preamble.

 

NYDOCS/1278817.9

 


--------------------------------------------------------------------------------



 

 

“Agreement Currency” has the meaning assigned to such term in Section 10.14(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Alternative Currency” means (a)  Canadian Dollars and (b) any other currency
that is freely transferable and convertible into US Dollars in the London market
and for which LIBO Rates can be determined by reference to the Screen Rate as
provided in the definition of “LIBO Rate”, and is acceptable to all of the
Lenders.

“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
US Dollars or any Letter of Credit, and with respect to any payment hereunder
that does not relate to a particular Loan or Borrowing, the Administrative
Agent, (b) with respect to a Loan or Borrowing denominated in Canadian Dollars,
the Toronto Agent, and (c) with respect to a Loan or Borrowing denominated in an
Alternative Currency (other than Canadian Dollars), the London Agent.

“Applicable Creditor” has the meaning assigned to such term in Section 10.14(b).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Credit Exposure then in effect, giving effect to any
assignments.

“Applicable Rate” means the following percentages per annum, based on the
Consolidated Leverage Ratio as set forth in the most recent certificate received
by the Administrative Agent pursuant to Section 5.1(c):

 

 

 

 

2

 


--------------------------------------------------------------------------------



 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a certificate is delivered pursuant to Section
5.1(c); provided that if such certificate is not delivered when due in
accordance with such Section, then Pricing Level 5 shall apply as of the first
Business Day after the date on which such certificate was required to have been
delivered until such certificate is delivered, after which the Applicable Rate
shall be determined from such certificate. The Applicable Rate in effect from
the Effective Date through the date on which the first such certificate is
delivered to the Administrative Agent and the Lenders in accordance with Section
5.1(c) shall be determined based upon Pricing Level 1.

“Approved Fund” has the meaning assigned to such term in Section 10.4.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent, and reasonably
acceptable to the Administrative Borrower.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower Joinder Agreement” means a Borrower Joinder Agreement substantially in
the form of Exhibit E.

“Borrower Termination Agreement” means a Borrower Termination Agreement,
substantially in the form of Exhibit F.

“Borrowers” means, collectively, the Administrative Borrower, any Canadian
Borrower, any US Subsidiary Borrower, and each other Borrower that has been
designated as a Borrower pursuant to Section 2.20, and each individually, a
“Borrower”.

“Borrowing” means Revolving Loans of the same Type and currency, made, converted
or continued on the same date and, in the case of Eurocurrency Loans or CDOR
Rate Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$2,000,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, Cdn$2,000,000, and (c) in the case of a Borrowing denominated in any
other Alternative Currency, the smallest amount of such Alternative Currency
that is an integral multiple of 1,000,000 units of such currency and that has a
US Dollar Equivalent in excess of US$2,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars US $500,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, Cdn$500,000, and (c) in the case of a Borrowing denominated in any
other Alternative Currency, 1,000,000 units of such currency.

 

 

 

3

 


--------------------------------------------------------------------------------



 

 

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.3.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in such currency in the London interbank market,
and (b) when used in connection with a Loan to any Canadian Borrower, “Business
Day” shall also exclude any day on which commercial banks in Toronto, Ontario
are authorized or required by law to remain closed.

“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Loan Party or any Subsidiary of any Loan Party has any liability
with respect to any employee or former employee, but excluding any Canadian
Pension Plans.

“Canadian Borrower” any Canadian Subsidiary that has been designated as a
Canadian Borrower pursuant to Section 2.20, other than any of the foregoing
Subsidiaries that has ceased to be a Canadian Borrower as provided in such
Section 2.20.

“Canadian Borrower Sublimit” means an amount equal to Cdn$60,000,000. The
Canadian Borrower Sublimit is part of, and not in addition to, the Commitments.

“Canadian Dollar Equivalent” means, on any date of determination, (a) with
respect to any amount in Canadian Dollars, such amount and (b) with respect to
any amount in US Dollars or any Alternative Currency (other than Canadian
Dollars) (the “first currency”), the equivalent in Canadian Dollars of such
amount, determined by the Administrative Agent, which would result from the
conversion of the relevant amount of the first currency into Canadian Dollars at
the 12:00 noon rate quoted by Bloomberg on
www.bloomberg.com/markets/currencies/fxc.html (page BOFC or such other page as
may replace such page for the purpose of displaying such exchange rates) on such
date or, if such date in not a Business Day, on the Business Day immediately
preceding such date of determination, or at such other rate as may have been
agreed in writing between Administrative Borrower and Toronto Agent.

 

“Canadian Dollar Loans” means any Loan denominated in Canadian Dollars bearing
interest at the Canadian Prime Rate or the CDOR Rate.

“Canadian Dollars” or “Cdn$” means the lawful currency of Canada.

“Canadian Lending Office” means, as to any Lender, the applicable branch, office
or Affiliate of such Lender designated by such Lender to make Loans to a
Canadian Borrower, provided that any such branch or office shall be (a) of a
bank named in Schedule I or Schedule II to the Bank Act (Canada) or (b) a branch
or office either (i) of a financial institution or other entity that is not a
“non-resident of Canada” (as such term is defined in the Canadian Tax Act) or
(ii) of a financial institution that is named on Schedule III to the Bank Act
(Canada) and through

 

 

4

 


--------------------------------------------------------------------------------



 

which an “authorized foreign bank” (as such term is defined in the Canadian Tax
Act) carries on a Canadian banking business, but only to the extent that such
financial institution is deemed to be a Canadian Resident for purposes of Part
XIII of the Canadian Tax Act in respect of all amounts paid or credited
hereunder by a Canadian Borrower.

“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Loan Party or any Subsidiary of any Loan Party for its employees or former
employees, but does not include the Canada Pension Plan or the Quebec Pension
Plan as maintained by the Government of Canada or the Province of Quebec,
respectively.

“Canadian Prime Rate” means, for any period, the rate per annum determined by
the Toronto Agent to be the greater of (i) the rate of interest per annum most
recently announced or established by Toronto Agent as its reference rate in
effect on such day for determining interest rates for Canadian
Dollar-denominated commercial loans in Canada and commonly known as “prime rate”
(or its equivalent or analogous such rate), such rate not being intended to be
the lowest rate of interest charged by Toronto Agent and (ii) the sum of (a) the
yearly interest to which the one-month CDOR Rate is equivalent plus (b) one
percent (1.0%) per annum.

“Canadian Resident” means a Person that is (a) resident in Canada for purposes
of the Canadian Tax Act or (b) deemed to be resident in Canada for purposes of
the Canadian Tax Act in respect of all amounts paid or credited hereunder by a
Canadian Borrower.

“Canadian Revolving Credit Exposures” means, with respect to any Lender at any
time, the outstanding principal amount of such Lender’s Revolving Loans
denominated in Canadian Dollars at such time.

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province thereof.

“Canadian Tax Act” or “ITA” means the Income Tax Act (Canada) or any successor
law purported to cover the same subject matter, as amended from time to time.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Pooling Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements),
including obligations for the payment of fees, interest, charges, expenses,
attorneys’ fees and disbursements in connection therewith.

“CDOR Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the sum of (a) the annual rate of
interest determined with

 

 

5

 


--------------------------------------------------------------------------------



 

reference to the arithmetic average of the discount rate quotations of all
institutions listed in respect of the relevant Interest Period for Canadian
Dollar-denominated bankers’ acceptances displayed and identified as such on the
“Reuters Screen CDOR Page” as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time, as of
10:00 a.m. Toronto local time on such day and, if such day is not a Business
Day, then on the immediately preceding Business Day (as adjusted by the
Applicable Agent after 10:00 a.m. Toronto local time to reflect any error in the
posted rate of interest or in the posted average annual rate of interest) plus
(b) 0.10% per annum; provided that if such rates are not available on the
Reuters Screen CDOR Page on any particular day, then the Canadian deposit
offered rate component of such rate on that day shall be calculated as the cost
of funds quoted by the Applicable Agent to raise Canadian Dollars for the
applicable Interest Period as of 10:00 a.m. Toronto local time on such day for
commercial loans or other extensions of credit to businesses of comparable
credit risk; or if such day is not a Business Day, then as quoted by the
Applicable Agent on the immediately preceding Business Day.

“CDOR Rate Loan” means a Loan denominated in Canadian Dollars made by the
Lenders to any Canadian Borrower which bears interest at a rate based on the
CDOR Rate.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Administrative
Borrower; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Administrative Borrower by Persons who were
neither (i) nominated by the board of directors of the Administrative Borrower
nor (ii) appointed by directors so nominated; or (c) the acquisition of direct
or indirect Control of the Administrative Borrower by any Person or group.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.13(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to such Loan or
the Loans comprising such Borrowing as Revolving Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.7, and (b) reduced or increased
from time to time pursuant to assignments by or to such

 

 

6

 


--------------------------------------------------------------------------------



 

Lender pursuant to Section 10.4. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.1, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is US$125,000,000.

“Consolidated” or "consolidated" means with reference to any term defined
herein, that term as applied to the accounts of the Administrative Borrower and
its Subsidiaries, consolidated in accordance with GAAP.

“Consolidated EBITDA” means, for any period, for the Administrative Borrower and
its Subsidiaries on a consolidated basis, an amount equal to Consolidated Net
Income for such period plus the following to the extent deducted in calculating
such Consolidated Net Income and without duplication: (a) Consolidated Interest
Charges for such period, (b) the provision for federal, state, provincial, local
and foreign income taxes payable by the Administrative Borrower and its
Subsidiaries for such period, (c) depreciation expense, (d) amortization
expense, and (e) non-recurring transaction expenses incurred in connection with
Acquisitions.

“Consolidated Interest Charges” means, for any period, for the Administrative
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Administrative Borrower and its Subsidiaries in connection with borrowed
money (including capitalized interest) or in connection with the deferred
purchase price of assets, in each case to the extent treated as interest in
accordance with GAAP, and (b) the portion of rent expense of the Administrative
Borrower and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Debt as of such date, to (b) Consolidated EBITDA for
such Reference Period.

“Consolidated Net Income” means, for any period, for the Administrative Borrower
and its Subsidiaries on a consolidated basis, the net income of the
Administrative Borrower and its Subsidiaries (excluding extraordinary gains and
extraordinary non-cash losses) for such period.

“Consolidated Total Debt” means, as of any date of determination, the
outstanding principal amount of all Indebtedness of Administrative Borrower and
its Subsidiaries on a consolidated basis.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.6.

 

 

 

7

 


--------------------------------------------------------------------------------



 

 

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 10.2).

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders-in-council, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release or presence of any
Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Administrative Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) the presence of or
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Administrative Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Administrative Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Administrative Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Administrative Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Administrative Borrower or any ERISA Affiliate of any notice, or

 

 

8

 


--------------------------------------------------------------------------------



 

the receipt by any Multiemployer Plan from the Administrative Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars at the time of determination on such day on the
Reuters WRLD Page for such currency. In the event that such rate does not appear
on any Reuters WRLD Page, the Exchange Rate shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Applicable Agent and the Administrative Borrower, or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Applicable Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Applicable Agent shall elect
after determining that such rates shall be the basis for determining the
Exchange Rate, on such date for the purchase of US Dollars for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Applicable Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Administrative Borrower hereunder, (a) income
or franchise taxes imposed on (or measured by) its net income by the United
States of America, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or as a result of any
present or former connection between any Agent, any Lender or the Issuing Bank
and the jurisdiction imposing such tax or any political subdivision or taxing
authority thereof (other than a connection arising solely as a result of its
execution and delivery of any Loan Document or its exercise of its rights or
performance of its obligations thereunder or otherwise as a result of its
participation in the transactions contemplated by the Loan Documents) or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Administrative Borrower is
located or where such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, and (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Administrative Borrower under Section 2.17(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this

 

 

9

 


--------------------------------------------------------------------------------



 

Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.15 (e), except to the extent,
in the case of the designation of a new lending office, that such Foreign Lender
was already entitled, at the time of designation of a new lending office, to
receive additional amounts from the Administrative Borrower with respect to such
withholding tax pursuant to Section 2.15(a).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, treasurer, or Vice
President of Corporate Finance of the Administrative Borrower.

“Foreign Borrower” means any Borrower that is organized outside the United
States of America, any state thereof or the District of Columbia.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Administrative Borrower is located.
For purposes of this definition, the United States of America, each state
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means each Foreign Borrower and any other Subsidiary that
is organized outside of the United States of America, any state thereof or the
District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or

 

 

10

 


--------------------------------------------------------------------------------



 

letter of guaranty issued to support such Indebtedness; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, contaminants, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of drawn but unreimbursed letters of credit and letters of guaranty,
and (j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Election Request” means a request by the relevant Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.6.

“Interest Payment Date” means (a) with respect to any ABR Loan or Canadian Prime
Rate Loan, the last day of each March, June, September and December and (b) with
respect to any Eurocurrency Loan or CDOR Rate Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing or CDOR Rate Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period.

“Interest Period” means (a) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect and (b) with respect to any
CDOR Rate Borrowing, the period commencing on the date of such Borrowing and
ending on the date which is 30, 60, 90 or 180 days thereafter, as the applicable
Borrower may elect; provided that (i) if any Interest Period would end on a day
other

 

 

11

 


--------------------------------------------------------------------------------



 

than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurocurrency Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurocurrency Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Eurocurrency
Revolving Borrowing or a CDOR Rate Borrowing, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Issuing Bank” means JPMorgan Chase Bank, National Association, in its capacity
as the issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.4(i). The Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Judgment Currency” has the meaning assigned to such term in Section 10.14(b).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Administrative Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lead Arranger” means J.P. Morgan Securities Inc., acting in the capacity as
sole bookrunner and sole lead arranger, or its successor in such role.

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. References to any Lender in this Agreement or any other Loan
Document shall be deemed to mean such Lender’s affiliated Canadian Lending
Office, where applicable.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
currency for any Interest Period, (a) the applicable Screen Rate or (b) if no
Screen Rate is available for such currency or for such Interest Period, the
arithmetic mean of the rates quoted by the London Agent to leading banks in the
London interbank market for the offering of deposits in such currency and for a
period comparable to such Interest Period, in each case as of 11 a.m. London
time on the Quotation Day.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of

 

 

12

 


--------------------------------------------------------------------------------



 

a vendor or a lessor under any conditional sale agreement, capital lease or
title retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

“Loan Documents” means this Agreement, the Subsidiary Guarantee Agreement, the
Post-Closing Agreement, each Borrower Joinder Agreement, each Borrower
Termination Agreement and each supplement thereto, each promissory note
delivered pursuant to this Agreement, and each other similar document executed
in connection with the Transactions hereunder.

“Loan Party” means the Administrative Borrower, the other Borrowers and the
Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time, (b) with respect to a Loan
or Borrowing denominated in Canadian Dollars, Toronto time and (c) with respect
to a Loan or Borrowing denominated in an Alternative Currency (other than
Canadian Dollars), London time.

“London Agent” means J.P. Morgan Europe Limited.

“Mandatory Costs Rate” has the meaning set forth in Exhibit D.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition, of the Administrative Borrower and the
Subsidiaries taken as a whole, or (b) the validity, legality, binding effect or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent and the Lenders hereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Administrative Borrower and its Subsidiaries in an aggregate
principal amount exceeding US$15,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Administrative
Borrower or any Subsidiary in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Administrative Borrower or such Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

“Material Foreign Subsidiary” means a Subsidiary of the Administrative Borrower
organized in a jurisdiction outside of the United States of America which, by
itself or together with its Subsidiaries, accounts (excluding intercompany
receivables and goodwill) for a portion of assets or EBITDA comprising 5% or
more of the Administrative Borrower’s consolidated assets or Consolidated EBITDA
as of the end of or for the most recently ended Reference Period.

 

 

 

13

 


--------------------------------------------------------------------------------



 

 

“Material Subsidiaries” means, collectively, the Material Foreign Subsidiaries
and the Material US Subsidiaries.

“Material US Subsidiary” means a Subsidiary of the Administrative Borrower
organized in a jurisdiction within the United States of America which, by itself
or together with its Subsidiaries, accounts (excluding intercompany receivables
and goodwill) for a portion of assets or EBITDA comprising 5% or more of the
Administrative Borrower’s consolidated assets or Consolidated EBITDA as of the
end of or for the most recently ended Reference Period.

“Maturity Date” means June 30, 2007.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under this Agreement or otherwise
with respect to any Loan or Letter of Credit, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Borrower or any Loan Party
of any proceeding under any debtor relief laws naming such Person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning set forth in Section 10.4.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a)          Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.4;

(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.4;

(c)          pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

 

 

14

 


--------------------------------------------------------------------------------



 

 

(d)          pledges or deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

(e)          judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;

(f)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Administrative Borrower or any Subsidiary; and

(h)          Liens in respect of social regulations or benefit plans imposed by
Governmental Authorities of foreign countries in which the Loan Parties or their
Affiliates conduct business.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;

(b)          investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

(c)          investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any state thereof which has a combined
capital and surplus and undivided profits of not less than US$500,000,000;

(d)          fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;

(e)          money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, and (ii) are rated AAA by S&P and Aaa by Moody’s;

 

 

 

15

 


--------------------------------------------------------------------------------



 

 

(f)           investments described on Schedule P-1, as provided to the
Administrative Agent;

 

(g)

Canadian GIC Certificates; and

 

 

(h)

municipal auction rate securities.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Administrative Borrower or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Post-Closing Agreement” means that certain Post-Closing Agreement dated as of
the date hereof, by and among the Administrative Borrower, the Subsidiary
Guarantors and the Administrative Agent.

“Prime Rate” means (a) the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, National Association, as its prime rate in
effect at its office located at 270 Park Avenue, New York, New York or (b) in
the case of ABR Loans to the Canadian Borrower, such prime rate in effect at the
office of JPMorgan Chase Bank, National Association in Toronto, Canada for US
Dollar-denominated commercial loans made in Canada; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.

“Quotation Day” means (a) with respect to any currency (other than Sterling) for
any Interest Period, two Business Days prior to the first day of such Interest
Period and (b) with respect to Sterling for any Interest Period, the first day
of such Interest Period, in each case unless market practice differs in the
Relevant Interbank Market for any currency, in which case the Quotation Day for
such currency shall be determined by the Applicable Agent in accordance with
market practice in the Relevant Interbank Market (and if quotations would
normally be given by leading banks in the Relevant Interbank Market on more than
one day, the Quotation Day shall be the last of those days).

“Reference Period” means, as of the last day of any fiscal quarter, the period
of four (4) consecutive fiscal quarters of the Administrative Borrower and its
Subsidiaries ending on such date.

“Register” has the meaning set forth in Section 10.4.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

 

 

16

 


--------------------------------------------------------------------------------



 

 

“Relevant Interbank Market” means (a) with respect to any currency (other than
Euros), the London interbank market and (b) with respect to Euros, the European
interbank market.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the aggregate
Revolving Credit Exposures and unused Commitments at such time.

“Responsible Officer” means (a) with respect to the Administrative Borrower, the
chief executive officer, president, chief financial officer, treasurer,
secretary, Vice President of Corporate Finance or general counsel of the
Administrative Borrower or any other person authorized by the Board of Directors
of the Administrative Borrower to sign Loan Documents on its behalf and (b) with
respect to any other Loan Party, any person authorized by the Board of Directors
of such Loan Party to sign Loan Documents on its behalf. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.3.

“S&P” means Standard & Poor’s.

“Screen Rate” means in respect of the LIBO Rate for any currency for any
Interest Period, the British Bankers Association Interest Settlement Rate for
such currency for such Interest Period.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for Eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Eurocurrency
Loans shall be deemed to constitute Eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date,

 

 

17

 


--------------------------------------------------------------------------------



 

as well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Administrative
Borrower.

“Subsidiary Guarantee Agreement” means a Guarantee Agreement by each Material US
Subsidiary in favor of the Agents and the Lenders, substantially in the form of
Exhibit C hereto.

“Subsidiary Guarantors” means each Material US Subsidiary of the Administrative
Borrower that is or is required to be a party to the Subsidiary Guarantee
Agreement.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Administrative
Borrower or the Subsidiaries shall be a Swap Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Toronto Agent” means JPMorgan Chase Bank, National Association, Toronto Branch.

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is or is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to (a) the Adjusted LIBO Rate or the Alternate Base
Rate, in the case of US Dollar Loans and (b) the Canadian Prime Rate or CDOR
Rate, in the case of Canadian Dollar Loans.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.5 or Section 2.9(c) using the
Exchange Rate with respect to such Alternative Currency at the time in effect
under the provisions of such Section.

“US Dollars” or “US$” means the lawful currency of the United States of America.

“US Subsidiary” means any Subsidiary that is organized under the laws of the
United States of America, any state thereof or the District of Columbia.

 

 

 

18

 


--------------------------------------------------------------------------------



 

 

“US Subsidiary Borrower” means any US Subsidiary that has been designated as a
US Subsidiary Borrower pursuant to Section 2.20, other than any of the foregoing
Subsidiaries that has ceased to be a US Subsidiary Borrower as provided in such
Section 2.20.

“VAT” means value added tax or any other similar Taxes.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.2. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.3. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.4. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time. If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Administrative Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Administrative Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders , not to be unreasonably
withheld); provided, that until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Administrative Borrower shall provide to the Administrative Agent and
the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between

 

 

19

 


--------------------------------------------------------------------------------



 

calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

SECTION 1.5. Currency Translation. (a) For purposes of any determination under
any provision of this Agreement expressly requiring the use of a current
exchange rate, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than US Dollars shall be translated into US
Dollars at currency exchange rates in effect on the date of such determination,
except that, for purposes of Section 2.1(a)(ii) or any other calculation
involving the Canadian Borrower Sublimit, all amounts in US Dollars shall be
translated into the Canadian Equivalent Amount thereof on the date of such
determination. Such currency exchange rates shall be determined in good faith by
the Administrative Borrower.

(b)          The Administrative Agent shall (A) determine the US Dollar
Equivalent of any Borrowing denominated in an Alternative Currency as of the
date of the commencement of the initial Interest Period therefor and as of the
date of the commencement of each subsequent Interest Period therefor, in each
case using the Exchange Rate for the applicable currency in relation to US
Dollars in effect on the date that is three Business Days prior to the date on
which the applicable Interest Period shall commence, and each such amount shall
be the US Dollar Equivalent of such Borrowing until the next required
calculation thereof pursuant to this paragraph and (B) notify the Administrative
Borrower and the Lenders of each calculation of the US Dollar Equivalent of each
Borrowing.

ARTICLE II.

THE CREDITS

SECTION 2.1. Commitments. (a)      Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans denominated in US Dollars to
the Borrowers from time to time and to the Canadian Borrowers in US Dollars or
Canadian Dollars from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment, (ii) the aggregate amount of
all Revolving Loans to the Canadian Borrowers exceeding the Canadian Borrower
Sublimit, or (iii) the aggregate outstanding amount of all Revolving Loans
exceeding the aggregate Commitments.

(b)          Subject to the terms and conditions set forth herein, each Lender
agrees to make Revolving Loans denominated in Alternative Currencies (other than
Canadian Dollars) to the Borrowers from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment, or (ii)
the aggregate outstanding amount of all Revolving Loans exceeding the
Commitment.

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.

SECTION 2.2. Loans and Borrowings. (a)  Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made

 

 

20

 


--------------------------------------------------------------------------------



 

by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)          Subject to Section 2.12, (i) each Revolving Borrowing denominated
in US Dollars shall be comprised entirely of ABR Loans or Eurocurrency Loans as
the Borrowers may request in accordance herewith, (ii) each Revolving Borrowing
denominated in Canadian Dollars shall be comprised entirely of Canadian Prime
Rate Loans or CDOR Rate Loans, and (iii) each Revolving Borrowing denominated in
an Alternative Currency (other than Canadian Dollars) shall be comprised
entirely of Eurocurrency Loans. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (so long as such election of a foreign branch or
Affiliate does not increase the Borrowers’ costs hereunder); provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement. Each
Lender shall, prior to the occurrence of a Default or Event of Default which has
occurred and is continuing, make any Loans available to the Canadian Borrowers
by causing its relevant Canadian Lending Office to make such Loans available.

(c)          At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing or any CDOR Rate Revolving Borrowing, such Borrowing shall
be in an aggregate amount that is a multiple of the Borrowing Multiple and not
less than the Borrowing Minimum. At the time that each ABR Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of US$250,000 and not less than US$1,000,000, or in the case of a
Canadian Prime Rate Revolving Borrowing, in an aggregate amount that is an
integral multiple of Cdn$250,000 and not less than Cdn$1,000,000; provided (i)
that a Canadian Prime Rate Revolving Borrowing may be in an aggregate amount
that is equal to the entire balance of the Canadian Borrower Sublimit and (ii)
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.4(e). Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of 8 Eurocurrency
Revolving Borrowings or CDOR Rate Revolving Borrowings outstanding.

(d)          Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.

SECTION 2.3. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Administrative Borrower, on behalf of the requesting Borrower,
shall notify the Applicable Agent of such request by telecopy of a written
Borrowing Request in the form of Exhibit G or any other form approved by the
London Agent or the Toronto Agent, as applicable and signed by a Responsible
Officer of the Administrative Borrower (or, in the case of the Administrative
Agent, by telephone confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in the form of Exhibit G or
any other form approved by

 

 

21

 


--------------------------------------------------------------------------------



 

the Administrative Agent and signed by a Responsible Officer of the
Administrative Borrower) (a) in the case of a Eurocurrency Borrowing denominated
in US Dollars or a CDOR Rate Borrowing denominated in Canadian Dollars, not
later than 11:00 a.m., New York City time, three Business Days before the date
of the proposed Borrowing, (b) in the case of a Eurocurrency Borrowing
denominated in any other Alternative Currency other than Canadian Dollars, not
later than 11:00 a.m., Local Time, three Business Days before the date of the
proposed Borrowing or (c) in the case of an ABR Borrowing or a Canadian Prime
Rate Borrowing, not later than 11:00 a.m., Local Time, on the same day of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.4(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Applicable Agent of a written Borrowing Request in a form approved by the
Applicable Agent and signed by the Administrative Borrower. Each such telephonic
and written Borrowing Request shall specify the following information in
compliance with Section 2.2:

 

(i)

the Borrower requesting such Borrowing;

(ii)          the currency and the aggregate amount of the requested Borrowing;

 

(iii)

the date of such Borrowing, which shall be a Business Day;

(iv)         whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing, and, if denominated in Canadian Dollars, whether such Borrowing is to
be a Canadian Prime Rate Borrowing or a CDOR Rate Borrowing;

(v)          in the case of a Eurocurrency Borrowing or a CDOR Rate Borrowing,
the initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”

(vi)         the location and number of such Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.5;
and

(vii)       in the case of a Borrowing in an Alternative Currency, the
jurisdiction from which payments of the principal and interest on such Borrowing
will be made.

If no currency is specified with respect to any requested Eurocurrency
Borrowing, then if the applicable Borrower is a US Borrower or a Canadian
Borrower, it shall be deemed to have selected US Dollars. If no election as to
the Type of Borrowing is specified, then the requested Borrowing shall be (A) in
the case of a Borrowing denominated in US Dollars made to a US Borrower or a
Canadian Borrower, an ABR Borrowing, (B) in the case of a Borrowing denominated
in US Dollars made to any other Borrower (other than a US Borrower or a Canadian
Borrower), a Eurocurrency Borrowing, (C) in the case of a Borrowing denominated
in Canadian Dollars made to a Canadian Borrower or a US Borrower, a Canadian
Prime Rate

 

 

22

 


--------------------------------------------------------------------------------



 

Borrowing and (D) in the case of a Borrowing denominated in an Alternative
Currency (other than Canadian Dollars), a Eurocurrency Borrowing. If no Interest
Period is specified with respect to any requested Eurocurrency Borrowing or CDOR
Rate Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s (or 30 days in the case of a CDOR Rate Borrowing)
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Applicable Agent shall advise each Lender that will make a
Loan as part of the requested Borrowing of the details thereof and of the amount
of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.4. Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Administrative Borrower may request the issuance of
Letters of Credit denominated in US Dollars for its own account, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Administrative Borrower to, or entered into by the
Administrative Borrower with, the Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control.

(b)          Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Administrative
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice signed
by a Responsible Officer of the Administrative Borrower requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the Issuing Bank, the
Administrative Borrower also shall submit a letter of credit application on the
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Administrative Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed US$15,000,000 and (ii) the aggregate Revolving Credit
Exposures of all Lenders shall not exceed the total Commitments.

(c)          Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business the date that is five Business Days prior to the Maturity
Date.

(d)          Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender,

 

 

23

 


--------------------------------------------------------------------------------



 

and each Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Administrative Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Administrative Borrower for
any reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e)          Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Administrative Borrower shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 12:00 noon, New York City time, on the date
that such LC Disbursement is made, if the Administrative Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., New York City time,
on such date, or, if such notice has not been received by the Administrative
Borrower prior to such time on such date, then not later than 12:00 noon, New
York City time, on the Business Day immediately following the day that the
Administrative Borrower receives such notice; provided that if such LC
Disbursement is not less than US$100,000, the Administrative Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.3 that such payment be financed with an ABR Revolving Borrowing
in an equivalent amount and, to the extent so financed, the Administrative
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing. If the Administrative Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Administrative
Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Administrative Borrower, in the same manner as provided in Section 2.5 with
respect to Loans made by such Lender (and Section 2.6 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Administrative Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the Issuing Bank or, to
the extent that Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans as contemplated

 

 

24

 


--------------------------------------------------------------------------------



 

above) shall not constitute a Loan and shall not relieve the Administrative
Borrower of its obligation to reimburse such LC Disbursement.

(f)           Obligations Absolute. Subject to the provisions of the next
sentence, the Administrative Borrower’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not strictly comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Administrative Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Administrative
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Administrative
Borrower to the extent permitted by applicable law) suffered by the
Administrative Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g)          Disbursement Procedures. The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Administrative Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC

 

 

25

 


--------------------------------------------------------------------------------



 

Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Administrative Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h)          Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Administrative Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Administrative Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Revolving Loans denominated in US Dollars; provided that if the Administrative
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.11(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

(i)           Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Administrative Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, the
Administrative Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.10(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j)           Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Administrative Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than 66 and 2/3% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Administrative Borrower shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Administrative Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the
Administrative Borrower under this Agreement.

 

 

26

 


--------------------------------------------------------------------------------



 

The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the
Administrative Borrower’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Monies in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Administrative Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 66 and 2/3% of the total LC Exposure), be applied to satisfy other
obligations of the Administrative Borrower under this Agreement. If the
Administrative Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Administrative
Borrower within three Business Days after all Events of Default have been cured
or waived.

SECTION 2.5. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 12:00 noon, Local
Time, to the account of the Applicable Agent most recently designated by it for
such purpose by notice to the Lenders. The Applicable Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower, designated by such
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.4(e) shall be remitted by the Administrative Agent to the Issuing Bank.

(b)          Unless the Applicable Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Applicable Agent such Lender’s share of such Borrowing,
the Applicable Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Applicable Agent, then the
applicable Lender and such Borrower severally agree to pay to the Applicable
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Applicable Agent, at (i) in
the case of such Lender, the rate reasonably determined by the Applicable Agent
to be the cost to it of funding such account or (ii) in the case of such
Borrower, the interest rate applicable to the subject Loan. If such Lender pays
such amount to the Applicable Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.6. Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Revolving Borrowing or a CDOR Rate Revolving Borrowing, shall have
an initial Interest

 

 

27

 


--------------------------------------------------------------------------------



 

Period as specified in such Borrowing Request. Thereafter, the applicable
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Revolving Borrowing or a CDOR
Rate Revolving Borrowing, may elect Interest Periods therefor, all as provided
in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b)          To make an election pursuant to this Section, a Borrower shall
notify the Applicable Agent of such election by telecopy (or, in the case of the
Administrative Agent, by telephone) by the time that a Borrowing Request would
be required under Section 2.3 if such Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by a Responsible Officer of the
Administrative Borrower, on behalf of the applicable Borrower. Notwithstanding
any other provision of this Section, no Borrower shall be permitted to (i)
change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans or CDOR Rate Loans that does not comply with Section 2.2(d)
or (iii) convert any Borrowing to a Borrowing of a Type not available to such
Borrower pursuant to which such Borrowing was made.

(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.2:

(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)        whether the resulting Borrowing is to be (A) an ABR Borrowing or a
Eurocurrency Borrowing if in US Dollars or an Alternative Currency (other than
Canadian Dollars), or (B) a Canadian Prime Rate Borrowing or CDOR Rate Borrowing
if in Canadian Dollars; and

(iv)         if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing or CDOR
Rate Borrowing but does not specify an Interest Period, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration (or 30 days, if applicable).

 

 

 

28

 


--------------------------------------------------------------------------------



 

 

(d)          Promptly following receipt of an Interest Election Request, the
Applicable Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)          If the applicable Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Revolving Borrowing or a CDOR
Rate Revolving Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall (i) in the case of a Eurocurrency
Borrowing made to a US Borrower or a Canadian Borrower denominated in US
Dollars, be converted to an ABR Borrowing, (ii) in the case of a CDOR Rate
Borrowing made to a Canadian Borrower or a US Borrower denominated in Canadian
Dollars, be converted into a Canadian Prime Rate Borrowing, and (iii) in the
case of any other Eurocurrency Borrowing, become due and payable on the last day
of such Interest Period. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Administrative Borrower,
then, so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing made to a US Borrower or a Canadian Borrower denominated in US Dollars
may be converted to or continued as a Eurocurrency Revolving Borrowing, (ii) no
outstanding Revolving Borrowing made to an Canadian Borrower or a US Borrower
denominated in Canadian Dollars may be converted to or continued as a CDOR Rate
Borrowing, and (iii) unless repaid, each Eurocurrency Revolving Borrowing if in
US Dollars, or a CDOR Rate Revolving Borrowing if in Canadian Dollars, made to a
US Borrower or any Canadian Borrower denominated in US Dollars or Canadian
Dollars, respectively, shall be converted to an ABR Borrowing or Canadian Prime
Rate Borrowing, as applicable, at the end of the Interest Period applicable
thereto.

SECTION 2.7. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b)          The Administrative Borrower may at any time terminate, or from time
to time reduce, the Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum, in each case for Borrowings
denominated in US Dollars and (ii) the Administrative Borrower shall not
terminate or reduce the Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.9, the aggregate Revolving
Credit Exposures of all Lenders would exceed the total Commitments.

(c)          The Administrative Borrower shall notify the Administrative Agent
of any election to terminate or reduce the Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the other Agents and the Lenders of the contents thereof. Each
notice delivered by the Administrative Borrower pursuant to this Section shall
be irrevocable; provided that a notice of termination of the

 

 

29

 


--------------------------------------------------------------------------------



 

Commitments delivered by a Responsible Officer of the Administrative Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Administrative
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

SECTION 2.8. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay to the Applicable Agent for the account of each
Lender the then unpaid principal amount of each Revolving Loan of such Borrower
on the Maturity Date. On the Maturity Date, all Loans shall become absolutely
due and payable and the Borrowers shall pay all of the Loans outstanding,
together with any and all accrued and unpaid interest thereon.

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by any Agent hereunder
for the account of the Lenders and each Lender’s share thereof. The London Agent
or the Toronto Agent, as applicable, shall furnish to the Administrative Agent,
promptly after the making of any Loan or Borrowing with respect to which it is
the Applicable Agent or the receipt of any payment of principal or interest with
respect to any such Loan or Borrowing, information with respect thereto that
will enable the Administrative Agent to maintain the accounts referred to in the
preceding sentence.

(d)          The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e)          Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, applicable Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

 

 

30

 


--------------------------------------------------------------------------------



 

 

SECTION 2.9. Prepayment of Loans. (a) Any Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b)          The Administrative Borrower, on behalf of the applicable Borrower,
shall notify the Applicable Agent by a telecopy notice signed by a Responsible
Officer of the Administrative Borrower) of any prepayment hereunder (i) in the
case of prepayment of a Eurocurrency Revolving Borrowing denominated in US
Dollars or a CDOR Rate Revolving Borrowing denominated in Canadian Dollars, not
later than 11:00 a.m., Local Time, three Business Days before the date of
prepayment, (ii) in the case of a Eurocurrency Revolving Borrowing denominated
in an Alternative Currency (other than Canadian Dollars), not later than 11:00
a.m., Local Time, four Business Days before the date of prepayment, or (iii) in
the case of prepayment of an ABR Revolving Borrowing or a Canadian Prime Rate
Revolving Borrowing, not later than 11:00 a.m., Local Time, one Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.7, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.7. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Applicable Agent shall advise the Lenders of the contents thereof. Each partial
prepayment of any Revolving Borrowing shall be in an amount that would be
permitted in the case of an advance of a Revolving Borrowing of the same Type as
provided in Section 2.2. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.11.

(c)          If, on any date, the US Dollar Equivalent of the aggregate amount
of the Revolving Credit Exposures shall exceed 105% of the aggregate Commitments
as a result of currency fluctuations, then the applicable Borrowers shall, not
later than the next Business Day, prepay one or more Borrowings in an aggregate
principal amount sufficient to eliminate such excess. If, on any date, the
Canadian Dollar Equivalent of the aggregate amount of the Canadian Revolving
Credit Exposures shall exceed 105% of the aggregate Canadian Borrower Sublimit
as a result of currency fluctuations, then the Canadian Borrowers shall, not
later than the next Business Day, prepay one or more Borrowings in an aggregate
principal amount sufficient to eliminate such excess.

SECTION 2.10. Fees. (a) The Administrative Borrower agrees to pay to the
Administrative Agent, in US Dollars, for the account of each Lender a commitment
fee, which shall accrue daily at the rates set forth below (calculated in
accordance with the definition of “Applicable Rate”) on such Lender’s unused
Commitment (less such Lender’s Applicable Percentage of the average daily
balance of Letters of Credit), during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates;
provided that if such Lender continues to have any Revolving Credit Exposure
after its Commitment terminates with respect thereto, then such commitment fee
shall continue to accrue on the daily amount of such Lender’s LC Exposure from
and including the date on which its

 

 

31

 


--------------------------------------------------------------------------------



 

Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure:

Pricing Level

Leverage Ratio:

Commitment Fee

1

=‹ 0.50:1.00

0.080%

2

> 0.50:1.00 and =‹ 1.00:1.00

 

0.100%

3

> 1.00:1.00 and =‹ 1.50:1.00

 

0.125%

4

> 1.50:1.00 and =‹ 2.00:1.00

 

0.150%

5

> 2.00:1.00

 

0.200%

 

Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any commitment fees accruing after the date on which the
Commitments terminate shall be payable on demand. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b)          The Administrative Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee with
respect to the issuance of each Letter of Credit, which shall accrue at the rate
or rates per annum separately agreed upon between the Administrative Borrower
and the Issuing Bank on the average daily amount of the LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date of termination of the Commitments and the date on which there ceases to be
any LC Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this

 

 

32

 


--------------------------------------------------------------------------------



 

paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances (unless miscalculated).

SECTION 2.11. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate, and the Loans
comprising each Canadian Prime Rate Borrowing shall bear interest at the
Canadian Prime Rate plus the Applicable Rate.

(b)          The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate, and the Loans comprising each CDOR Rate
Borrowing shall bear interest at the CDOR Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.

(c)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans or Canada Rate Prime Loans as provided in paragraph (a)
of this Section.

(d)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan or a Canada Prime Rate Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Revolving Loan or CDOR Rate
Revolving Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.
All interest shall be payable in the currency in which the applicable Loan is
denominated.

(e)          All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest on Borrowings denominated in Sterling and in
Canadian Dollars and (ii) interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or, except in the case of
Borrowings denominated in Sterling, 366 days

 

 

33

 


--------------------------------------------------------------------------------



 

in a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

(f)           For purposes of disclosure pursuant to the Interest Act (Canada),
the annual rates of interest or fees to which the rates of interest or fees
provided in this Agreement and the other Loan Documents (and stated herein or
therein, as applicable, to be computed on the basis of 360 days or any other
period of time less than a calendar year) are equivalent are the rates so
determined multiplied by the actual number of days in the applicable calendar
year and divided by 360 or such other period of time, respectively.

(g)          If any provision of this Agreement or of any of the other Loan
Documents would obligate any Loan Party to make any payment of interest or other
amount payable to the Lenders in an amount or calculated at a rate which would
be prohibited by law or would result in a receipt by the Lenders of interest at
a criminal rate (as such terms are construed under the Criminal Code (Canada))
then, notwithstanding such provisions, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by the Lenders of interest at a criminal rate, such adjustment to
be effected, to the extent necessary, as follows: (1) firstly, by reducing the
amount or rate of interest required to be paid to the Lenders under this Section
2.11, and (2) thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid to the Lenders which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada). Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the Lenders shall have received an amount in excess of the maximum permitted by
that section of the Criminal Code (Canada), the Loan Parties shall be entitled,
by notice in writing to the Administrative Agent, to obtain reimbursement from
the Lenders in an amount equal to such excess and, pending such reimbursement,
such amount shall be deemed to be an amount payable by the Lenders to the
Borrower. Any amount or rate of interest referred to in this Section 2.11(g)
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term that the
applicable Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
Effective Date to the Maturity Date and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent shall be conclusive for the purposes of such determination.

SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:

(a)          the Applicable Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

 

 

 

34

 


--------------------------------------------------------------------------------



 

 

(b)          the Applicable Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Applicable Agent shall give notice thereof to the applicable Borrower
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Applicable Agent notifies the applicable Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurocurrency
Borrowing shall be ineffective, and (ii) if any Borrowing Request requests a
Eurocurrency Revolving Borrowing, such Borrowing shall be made as an ABR
Borrowing; provided that if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

SECTION 2.13. Increased Costs. (a) If any Change in Law shall:

(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

(ii)          impose on any Lender or the Issuing Bank or the London or European
interbank market any other condition affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
applicable Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b)          If any Lender or the Issuing Bank determines (absent manifest
error) that any Change in Law regarding capital requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the applicable Borrower will pay to such Lender or the Issuing Bank, as
the case may be, such

 

 

35

 


--------------------------------------------------------------------------------



 

additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c)          A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Administrative Borrower and shall be
conclusive absent manifest error. The Administrative Borrower shall pay such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 30 days after receipt thereof.

(d)          Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the applicable Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Administrative Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor; provided further
that if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or CDOR Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan or CDOR Rate Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Eurocurrency Loan or CDOR Rate Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.9(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurocurrency Loan or CDOR
Rate Loan other than on the last day of the Interest Period applicable thereto
as a result of a request by the applicable Borrower pursuant to Section 2.17,
then, in any such event, the applicable Borrower shall compensate each Lender
for the actual loss, cost and expense attributable to such event. In the case of
a Eurocurrency Loan or CDOR Rate Loan, such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate or
the CDOR Rate, as applicable (and without reference to the Applicable Margin)
that would have been applicable to such Loan, for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in the applicable currency of a comparable amount and period from
other banks in the London or European interbank market. A certificate of any
Lender as to any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Administrative Borrower and
shall be conclusive absent

 

 

36

 


--------------------------------------------------------------------------------



 

manifest error. The Administrative Borrower shall pay such Lender the amount
shown as due on any such certificate within 30 days after receipt thereof.

SECTION 2.15. Taxes. (a) Any and all payments by or on account of any obligation
of any Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if such Borrower shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) each Agent, each Lender and Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b)          In addition, each Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c)          Each relevant Borrower shall indemnify each Agent, each Lender and
the Issuing Bank, within 30 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by such Agent, such Lender
or the Issuing Bank, as the case may be, on or with respect to any payment by or
on account of any obligation of such Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Administrative Borrower by a Lender or the Issuing
Bank, or by the Administrative Agent on its own behalf or on behalf of a Lender
or the Issuing Bank, shall be conclusive absent manifest error.

(d)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)          Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Administrative
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Administrative
Borrower as will permit such payments to be made without withholding or at a
reduced rate.

 

 

 

37

 


--------------------------------------------------------------------------------



 

 

(f)           If any Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrowers or with respect to which such Borrower has paid
additional amounts pursuant to this Section 2.15, it shall pay over such refund
to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section 2.15 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Administrative Borrower, upon the request of
such Agent or such Lender, agrees to repay the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Agent or such Lender in the event such Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require any Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrowers or any other Person.

(g)          All amounts payable by any Borrower to the Agents, the Lenders or
the Issuing Bank shall be deemed to be exclusive of any VAT. If VAT is payable
on any amount paid to the Agents, the Lenders or the Issuing Bank by any
Borrower, the Administrative Borrower or such other Borrower shall pay to the
Agents, the Lenders or the Issuing Bank an amount equal to the amount of the
VAT.

SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.13, 2.14, 2.15 or 2.18 or otherwise) prior to
12:00 noon, Local Time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Applicable Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Applicable Agent for
the account of the Lenders to such account as the Applicable Agent shall from
time to time specify in one or more notices delivered to the Administrative
Borrower, except payments to be made directly to the Issuing Bank as expressly
provided herein and except that payments pursuant to Sections 2.13, 2.14, 2.15,
2.18 and 10.3 shall be made directly to the Persons entitled thereto. The
Applicable Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest in respect of any Loan or LC Disbursement
shall, except as otherwise expressly provided herein, be made in the currency of
such Loan or LC Disbursement; all other payments hereunder and under each other
Loan Document shall be made in US Dollars. Any payment required to be made by
any Agent hereunder shall be deemed to have been made by the time required if
such Agent shall, at or before such time, have taken the necessary steps to make
such payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by such Agent to make such payment.

 

 

 

38

 


--------------------------------------------------------------------------------



 

 

(b)          If at any time insufficient funds are received by the Agents from
any Borrower (or from the Administrative Borrower as guarantor of the
Obligations of such Borrower pursuant to Article IX) and available to pay fully
all amounts of principal, unreimbursed LC Disbursements, interest and fees then
due from such Borrower hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due from such Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due from such Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and unreimbursed LC Disbursements then due to such parties.

(c)          If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Administrative Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against each Borrower’s rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d)          Unless an Agent shall have received notice from a Borrower prior to
the date on which any payment is due to such Agent for the account of the
Lenders or the Issuing Bank hereunder that such Borrower will not make such
payment, such Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if such Borrower has not in fact made such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to such Agent forthwith on demand the amount so distributed to such Lender
or Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Agent, at a

 

 

39

 


--------------------------------------------------------------------------------



 

rate determined by the Agent in accordance with banking industry rules on
interbank compensation.

(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to 2.4(d) or (e), 2.5(b), 2.16(d) or 10.3(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.17. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.13 or 2.18 or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15 or if any Borrower is required to
pay any additional interest to any Lender pursuant to Section 2.18, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13, 2.15 or 2.18 as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)          If (i) any Lender requests compensation under Section 2.13 or 2.18,
(ii) if any Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.15, (iii) any Loan Party is required to pay any additional interest to
any Lender pursuant to Section 2.18 or (iv) any Lender defaults in its
obligation to fund Loans hereunder, then the applicable Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.4), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (x) such Borrower shall have received
the prior written consent of the Administrative Agent (and if a Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (y) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or such Borrower (in the case of all
other amounts) and (z) in the case of any such assignment resulting from a claim
for compensation under Section 2.13 or 2.18 or payments required to be made
pursuant to Section 2.15 or additional interest required pursuant to Section
2.18, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, within five Business Days after being notified that the
applicable Borrower proposes to require a Lender to make such assignment and
delegation hereunder, as a result of a waiver by such Lender or otherwise,

 

 

40

 


--------------------------------------------------------------------------------



 

the circumstances entitling such Borrower to require such assignment and
delegation cease to apply.

SECTION 2.18. Foreign Subsidiary Costs. (a)If the cost to any Lender of making
or maintaining any Loan to any Borrower is increased (or the amount of any sum
received or receivable by any Lender (or its applicable lending office) is
reduced) by an amount deemed in good faith by such Lender to be material, due to
a Change in Law and by reason of the fact that such Borrower is incorporated in,
or conducts business in, a jurisdiction other than the United States of America
or Canada, such Borrower shall indemnify such Lender for such increased cost or
reduction within 30 days after demand by such Lender (with a copy to the
Administrative Agent). A certificate of such Lender claiming compensation under
this paragraph and setting forth the additional amount or amounts to be paid to
it hereunder (and the basis for the calculation of such amount or amounts) shall
be conclusive in the absence of manifest error.

(b)          Each Lender will promptly notify the Administrative Borrower and
the Administrative Agent of any event of which it has knowledge that will
entitle such Lender to additional interest or payments pursuant to paragraph (a)
above, but in any event within 45 days after such Lender obtains actual
knowledge thereof; provided that (i) if any Lender fails to give such notice
within 45 days after it obtains actual knowledge of such an event, such Lender
shall, with respect to compensation payable pursuant to this Section in respect
of any costs resulting from such event, only be entitled to payment under this
Section for costs incurred from and after the date 45 days prior to the date
that such Lender does give such notice and (ii) each Lender will designate a
different applicable lending office, if, in the judgment of such Lender, such
designation will avoid the need for, or reduce the amount of, such compensation
and will not be otherwise disadvantageous to such Lender.

SECTION 2.19. Redenomination of Certain Alternative Currencies. (a)Each
obligation of any party to this Agreement to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Effective Date shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b)          Each provision of this Agreement shall be subject to such
reasonable changes of construction as the London Agent (in consultation with the
Administrative Borrower) may from time to time specify to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro.

 

 

 

41

 


--------------------------------------------------------------------------------



 

 

SECTION 2.20. Designation of US Subsidiary Borrowers and Canadian Borrowers. The
Administrative Borrower may at any time and from time to time designate (a) any
US Subsidiary as a US Subsidiary Borrower, or (b) any Canadian Subsidiary as a
Canadian Borrower, in each case by delivery to the Administrative Agent of a
Borrower Joinder Agreement executed by such Subsidiary and the Administrative
Borrower and upon such delivery such Subsidiary shall for all purposes of this
Agreement be a US Subsidiary Borrower or a Canadian Borrower, as the case may
be, and a party to this Agreement. Any US Subsidiary Borrower and Canadian
Borrower shall continue to be a Borrower and a party hereunder until the
Administrative Borrower shall have executed and delivered to the Administrative
Agent a Borrower Termination Agreement with respect to such Borrower, whereupon
such Borrower shall cease to be a Borrower and a party hereunder.
Notwithstanding the preceding sentence, (a) no Borrower Joinder Agreement shall
become effective as to any US Subsidiary Borrower or any Canadian Borrower if it
shall be unlawful for such Subsidiary to become a Borrower hereunder or for any
Lender to make Loans to such Subsidiary as provided herein and (b) no Borrower
Termination Agreement will become effective as to any US Subsidiary Borrower or
any Canadian Borrower until all Loans made to such Subsidiary shall have been
repaid and all amounts payable by such Subsidiary in respect of interest and/or
fees (and, to the extent notified by the Administrative Agent or any Lender, any
other amounts payable under this Agreement by such Subsidiary) shall have been
paid in full; provided that such Borrower Termination Agreement shall be
effective to terminate the right of such Subsidiary to request or receive
further Borrowings under this Agreement.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lenders that:

SECTION 3.1. Organization; Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite power and authority to carry on its business
as now conducted. Each Subsidiary is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to carry on its business as now conducted, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.2. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by each Loan Party and constitutes a legal, valid and
binding obligation of each Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.3. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any

 

 

42

 


--------------------------------------------------------------------------------



 

Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any law or regulation, applicable to
the Administrative Borrower or any of its Material Subsidiaries in any material
respect or the charter, by-laws or other organizational documents of the
Administrative Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, material agreement or other material instrument binding upon the
Administrative Borrower or any of its Subsidiaries or their assets, or give rise
to a right thereunder to require any payment to be made by the Loan Parties, and
(d) will not result in the creation or imposition of any Lien on any material
asset of the Administrative Borrower or any of its Subsidiaries.

SECTION 3.4. Financial Condition. The Administrative Borrower has heretofore
furnished to the Lenders its consolidated balance sheet and statements of
income, stockholders equity and cash flows (i) as of and for the fiscal year
ended December 31, 2005, reported on by PricewaterhouseCoopers, LLP, independent
public accountants, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended September 30, 2006. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Administrative Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

SECTION 3.5. Properties. (a) Each of the Administrative Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

(b)          The Administrative Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Administrative Borrower and its Subsidiaries does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.6. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting the Administrative Borrower or any of its Subsidiaries (i) that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions, as of the date of this Agreement.

(b)          Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Administrative
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

 

 

43

 


--------------------------------------------------------------------------------



 

 

(c)          Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in a Material Adverse Effect.

SECTION 3.7. Compliance with Laws and Agreements. Each of the Administrative
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

SECTION 3.8. Investment and Holding Company Status. Neither the Administrative
Borrower nor any of its Subsidiaries is (a) an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 2005.

SECTION 3.9. Taxes. Each of the Administrative Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed (within any applicable extension) and has paid or caused to be paid
all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Borrower
or such Subsidiary, as applicable, has set aside on its books adequate reserves
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.

SECTION 3.10. ERISA and Pensions. (a) No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan by more than
$10,000,000, and the present value of all accumulated benefit obligations of all
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such Plans by more than $10,000,000. For greater certainty,
this subsection does not apply to Canadian Benefit Plans or Canadian Pension
Plans.

(b)          Schedule 3.10(b) lists all Canadian Benefit Plans and Canadian
Pension Plans currently maintained or contributed to the Loan Parties and their
Subsidiaries. The Canadian Pension Plans are duly registered under the ITA and
all other applicable laws which require registration. Each Loan Party and each
of their Subsidiaries are in material compliance with and have performed all of
their respective obligations under and in respect of the Canadian Pension Plans
and Canadian Benefit Plans under the terms thereof, any funding agreements and
all applicable laws (including any fiduciary, funding, investment and
administration obligations). All employer and employee payments, contributions
or premiums to be remitted, paid to or in respect of each Canadian Pension Plan
or Canadian Benefit Plan have been paid in a timely fashion in accordance with
the terms thereof, any funding agreement and all applicable laws.

 

 

44

 


--------------------------------------------------------------------------------



 

There have been no improper withdrawals or applications of the assets of the
Canadian Pension Plans or the Canadian Benefit Plans. Except as set forth on
Schedule 3.10(b), there are no outstanding disputes concerning the assets of the
Canadian Pension Plans or the Canadian Benefit Plans. There has been no partial
termination of any Canadian Pension Plan and, to any Loan Party’s knowledge, no
facts or circumstances have occurred or existed which could result in a partial
termination of any Canadian Pension Plans.

SECTION 3.11. Disclosure. None of the other reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
any Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that with respect to projected financial information, each Loan Party represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

SECTION 3.12. Subsidiaries. As of the date hereof, Schedule 3.12 is a complete
list of each of the Administrative Borrower’s Subsidiaries and such Subsidiary’s
jurisdiction of incorporation.

SECTION 3.13. Federal Regulations. Neither the Administrative Borrower nor any
of its Subsidiaries is engaged or will engage in any activities, nor shall use
any portion of the proceeds of the Loans be used for any purpose, which in
either case violate or are inconsistent with the provisions of Regulations U and
X of the Board of Governors of the Federal Reserve System as now and from time
to time hereafter in effect.

SECTION 3.14.Specially Designated Nationals or Blocked Persons List. None of the
Borrowers, the Subsidiaries or any Affiliates of the Administrative Borrower are
named on the United States Department of the Treasury’s Specially Designated
Nationals or Blocked Persons list.

ARTICLE IV.

CONDITIONS

SECTION 4.1. Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.2):

(a)          The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of the Loan Documents signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of each Loan Document.

(b)          The Administrative Agent shall have received a written opinion
(addressed to the Agents and the Lenders and dated the Effective Date) of Wilmer
Cutler Pickering Hale and Dorr LLP, counsel for the Administrative Borrower and
each other Loan Party, substantially in the form of Exhibit B, and covering such
other matters

 

 

45

 


--------------------------------------------------------------------------------



 

relating to each Loan Party, this Agreement or the Transactions as the
Administrative Agent shall reasonably request. The Administrative Borrower
hereby requests such counsel to deliver such opinion.

(c)          The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(d)          The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Administrative Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.2.

(e)          The Administrative Agent shall have received all fees and other
amounts due and payable pursuant to this Agreement on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Administrative
Borrower hereunder.

(f)           The Administrative Agent shall have received evidence that all
governmental and third party approvals necessary or, in the discretion of the
Administrative Agent, advisable in connection with the financing contemplated
hereby and the continuing operations of the Administrative Borrower and its
Subsidiaries shall have been obtained and be in full force and effect.

(g)          The Administrative Agent shall have received (i) satisfactory
audited consolidated financial statements of the Administrative Borrower for the
two most recent fiscal years ended prior to the Effective Date as to which such
financial statements are available and (ii) satisfactory unaudited interim
consolidated financial statements of the Administrative Borrower for each
quarterly period ended subsequent to the date of the latest financial statements
delivered pursuant to clause (i) of this paragraph as to which such financial
statements are available.

(h)          Since September 30, 2006, there shall not have occurred any
Material Adverse Effect.

(i)           The Administrative Agent and the Lenders shall have received (i)
all documentation and other information reasonably requested by the Lenders or
the Administrative Agent under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act and (ii) such
other documents and instruments as are customary for transactions of this type
or as they may reasonably request.

The Administrative Agent shall notify the Administrative Borrower and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit

 

 

46

 


--------------------------------------------------------------------------------



 

hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.2) at or prior to 3:00 p.m., New
York City time, on January 31, 2007 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).

SECTION 4.2. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a)          The representations and warranties of the Loan Parties set forth in
this Agreement shall be true and correct on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable.

(b)          At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Administrative Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

SECTION 4.3.Initial Credit Event for each Additional Borrower. The obligation of
each Lender to make Loans to any Borrower that becomes a Borrower after the
Effective Date is subject to the satisfaction of the following conditions:

(a)          The Administrative Agent (or its counsel) shall have received such
Borrower’s Borrower Joinder Agreement duly executed by all parties thereto.

(b)          The Administrative Agent shall have received such documents
(including such legal opinions) as the Administrative Agent or its counsel may
reasonably request relating to the formation, existence and good standing of
such Borrower, the authorization of the Transactions insofar as they relate to
such Borrower and any other legal matters relating to such Borrower, its
Borrower Joinder Agreement or such Transactions, including, with respect to any
Borrower organized under the laws of Canada, a legal opinion from such Canadian
Borrower’s counsel, all in form and substance satisfactory to the Administrative
Agent and its counsel.

(c)          The Administrative Agent and the Lenders shall have received all
documentation and other information reasonably requested by the Lenders or the
Administrative Agent under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

ARTICLE V.

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit

 

 

47

 


--------------------------------------------------------------------------------



 

shall have expired or terminated and all LC Disbursements shall have been
reimbursed, each Loan Party covenants and agrees with the Lenders that:

SECTION 5.1. Financial Statements; Ratings Change and Other Information. The
Administrative Borrower will furnish to the Administrative Agent and each
Lender:

(a)          within 90 days after the end of each fiscal year of the
Administrative Borrower, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by PricewaterhouseCoopers LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Administrative Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b)          within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Administrative Borrower, its consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Administrative Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c)          concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Administrative
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.7 and (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 3.4 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(d)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Administrative Borrower or any Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange or any
applicable securities commission in Canada, or distributed by the Administrative
Borrower to its shareholders generally, as the case may be; and

 

 

 

48

 


--------------------------------------------------------------------------------



 

 

(e)          promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Administrative Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent may reasonably request.

Any delivery of the items required to be delivered by (i) clauses (a), (b), and
(d) of this Section by the Administrative Borrower shall be deemed to have been
delivered to the Administrative Agent and the Lenders upon the filing of such
items with the Securities and Exchange Commission or other applicable securities
commission, provided that such items are readily available for public viewing on
EDGAR, or (ii) clause (c) of this Section by the Administrative Borrower shall
be deemed satisfied by delivery to the Administrative Agent of such items for
posting to Intralinks or other such similar system (to the extent Intralinks or
such other system has been established, is functioning and is accessible to each
Lender).

SECTION 5.2. Notices of Material Events. The Administrative Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

 

(a)

the occurrence of any Default;

(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any
Borrower or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect;

(c)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Administrative Borrower and its Subsidiaries with respect to
any Plan in an aggregate amount exceeding US$10,000,000; and

(d)          any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Administrative Borrower setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.

SECTION 5.3. Existence; Conduct of Business. The (a) Administrative Borrower
will do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and, except to the extent that failure
to do so could not reasonably be expected to result in a Material Adverse
Effect, preserve, renew and keep in full force and effect the rights, licenses,
permits, privileges and franchises material to the conduct of its business, and
(b) except to the extent that failure to do so could not reasonably be expected
to result in a Material Adverse Effect will cause each of its Subsidiaries to,
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of the business of the
Administrative Borrower and its Subsidiaries, taken as a whole; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.3.

 

 

 

49

 


--------------------------------------------------------------------------------



 

 

SECTION 5.4. Payment of Obligations. The Administrative Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could reasonably be likely to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Administrative Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.5. Maintenance of Properties; Insurance. The Administrative Borrower
will, and will cause each of its Subsidiaries to, (a) keep and maintain all
property material to the conduct of the business of the Administrative Borrower
and its Subsidiaries, taken as a whole, in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations, except in the case of
clause (a) herein, to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect;

SECTION 5.6. Books and Records; Inspection Rights. The Administrative Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Administrative
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or the Required Lenders,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times during normal business hours and as often as reasonably
requested, provided that such visits shall not occur more than once per calendar
year unless an Event of Default has occurred and is continuing.

SECTION 5.7. Compliance with Laws. The Administrative Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.8. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for general corporate purposes of the Administrative Borrower
and its Subsidiaries, including stock repurchases and acquisitions. No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 5.9. Additional Subsidiaries. In the event the Administrative Borrower
acquires or creates any Material US Subsidiaries or if any existing Subsidiary
becomes a Material US Subsidiary after the Effective Date, the Administrative
Borrower shall forthwith promptly cause such Subsidiary to become a Subsidiary
Guarantor; provided that, at the reasonable discretion of the Administrative
Agent, no such Material US Subsidiary shall be

 

 

50

 


--------------------------------------------------------------------------------



 

required to become a Subsidiary Guarantor to the extent that doing so would be
reasonably likely to cause material adverse tax consequences to the
Administrative Borrower and its Subsidiaries.

ARTICLE VI.

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each Loan Party covenants and agrees with the Lenders
that:

SECTION 6.1. Indebtedness. The Administrative Borrower will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)

Indebtedness created hereunder;

(b)          Indebtedness existing on the date hereof and up to the full
commitment with respect to such Indebtedness as set forth in Schedule 6.1 and
any extensions, renewals or replacements of any such Indebtedness to the extent
the principal amount thereof is not increased beyond the commitment amount set
forth in Schedule 6.1;

 

(c)

Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;

(d)          Guarantees by any Subsidiary of Indebtedness of the Borrower or any
other Subsidiary;

(e)          Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and (ii)
the aggregate principal amount of Indebtedness permitted by this clause (e)
shall not exceed $100,000,000 at any time outstanding;

(f)           Cash Pooling Obligations (i) owing from any Subsidiary to another
Subsidiary or (ii) owing from any Subsidiary to any third party financial
institution providing the cash management services in an aggregate amount not
exceeding the aggregate amount of cash and cash equivalents securing such Cash
Pooling Obligations;

(g)          Indebtedness of any Subsidiary as an account party in respect of
letters of credit; and

(h)          Indebtedness of Subsidiaries in a principal amount not to exceed 5%
of the Administrative Borrower’s consolidated assets as of the most recently
ended fiscal quarter for which financial statements are available.

 

 

 

51

 


--------------------------------------------------------------------------------



 

 

SECTION 6.2. Liens. The Administrative Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

 

(a)

Permitted Encumbrances;

(b)          any Lien on any property or asset of the Administrative Borrower or
any Subsidiary existing on the date hereof and set forth in Schedule 6.2;
provided that (i) such Lien shall not apply to any other property or asset of
the Administrative Borrower or any Subsidiary and (ii) to the extent such Lien
is on assets of a Subsidiary, such Lien shall secure only those obligations
which it secures on the date hereof, up to the full commitment amount of
Indebtedness as set forth on Schedule 6.1 or Schedule 6.2;

(c)          any Lien existing on any property or asset prior to the acquisition
thereof by the Administrative Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Administrative Borrower or any
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary (or any refinancing or replacement of such obligation which does not
increase the principal amount of any such obligations), as the case may be;

(d)          Liens on fixed or capital assets acquired, constructed or improved
by the Administrative Borrower or any Subsidiary; provided that (i) to the
extent such Lien is on assets of a Subsidiary, such security interests secure
Indebtedness permitted by clause (e) of Section 6.1, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Administrative Borrower or any Subsidiary;

(e)          Liens on any cash and cash equivalents securing Cash Pooling
Obligations permitted by Section 6.1(f)(ii); and

 

(f)

Liens securing Indebtedness permitted by clause (h) of Section 6.1.

SECTION 6.3. Fundamental Changes. The Administrative Borrower will not, and will
not permit any Subsidiary to, merge into or amalgamate or consolidate with any
other Person, or permit any other Person to merge into or amalgamate or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or any substantial part of its
assets, or all or substantially all of the stock of any of its Subsidiaries (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at

 

 

52

 


--------------------------------------------------------------------------------



 

the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing:

(a)          any Subsidiary may merge with any Borrower in a transaction in
which a Borrower is the surviving corporation,

(b)          any Subsidiary may merge with any Subsidiary in a transaction in
which the surviving entity is a Subsidiary;

(c)          any Subsidiary may merge with any Person in a transaction in which
the surviving entity is a Subsidiary;

(d)          any Borrower (other than the Administrative Borrower) may merge
with any Person in a transaction in which the surviving entity is a Borrower and
the Administrative Borrower may merge with any Person in a transaction in which
the surviving entity is the Administrative Borrower;

(e)          the Administrative Borrower and any Subsidiary may sell, transfer,
lease or otherwise dispose of its assets to a Borrower or to another Subsidiary;

(f)           any Subsidiary may liquidate or dissolve if the Administrative
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrowers and is not materially disadvantageous to the
Lenders;

(g)          the Administrative Borrower and any Subsidiary may sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions), assets and properties so long as the net book value of all such
dispositions from and after the Effective Date, shall not, in the aggregate,
exceed 20% of the Administrative Borrower’s consolidated tangible assets as set
forth on the Administrative Borrower’s most recently delivered audited financial
statements delivered pursuant to Section 4.1(g); and

(h)          any Person may merge with and into any Borrower or any of its
direct or indirect wholly-owned Subsidiaries in an Acquisition.

SECTION 6.4. Investments, Loans, Advances, Guarantees and Acquisitions. The
Administrative Borrower will not, and will not permit any of its Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger or amalgamation
with any Person that was not a wholly owned Subsidiary prior to such merger or
amalgamation) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit,
except:

 

(a)

Permitted Investments;

(b)          investments by the Administrative Borrower in its Subsidiaries (or
Persons that become Subsidiaries at the time of such investment);

 

 

 

53

 


--------------------------------------------------------------------------------



 

 

(c)          investments by Subsidiaries in other Subsidiaries (or Persons that
become Subsidiaries at the time of such investment);

(d)          loans or advances made by the Borrower to any Subsidiary and made
by any Subsidiary to the Borrower or any other Subsidiary;

 

(e)

Guarantees constituting Indebtedness permitted by Section 6.1;

 

(f)

investments pursuant to Acquisitions; and

 

(g)          investments in non-Subsidiaries (not constituting an Acquisition);
provided, that all such Investments after the date hereof shall not exceed, in
the aggregate, an amount equal to 20% of the Administrative Borrower’s
consolidated assets for the most recently ended fiscal quarter for which
financial statements are available prior to such Investment.

SECTION 6.5.    Transactions with Affiliates. The Administrative Borrower will
not, and will not permit any of its Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Administrative Borrower or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among the Administrative Borrower and
its wholly owned Subsidiaries not involving any other Affiliate, (c)
transactions otherwise expressly permitted by this Article VI or (d) other
transactions involving aggregate payments or other market value in an amount not
to exceed $20,000,000.

SECTION 6.6. Restrictive Agreements. The Administrative Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Administrative
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to any shares of its capital stock or to
make or repay loans or advances to the Administrative Borrower or any other
Subsidiary or to Guarantee Indebtedness of the Administrative Borrower or any
other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions (x) existing on the
date hereof identified on Schedule 6.7 (but shall apply to any extension,
renewal, amendment or modification, in each case, expanding the scope of, any
such restriction or condition) or (y) pursuant to the provisions governing
Indebtedness permitted pursuant to clause (h) of Section 6.1, so long as such
restrictions are not more restrictive than any restriction in this Agreement,
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness; and (v) clause (a) of the foregoing shall not apply to customary
provisions in

 

 

54

 


--------------------------------------------------------------------------------



 

leases, licenses and other contracts restricting the assignment thereof or the
subject matter thereof.

SECTION 6.7. Financial Covenants. (a) The Administrative Borrower will not
permit the Consolidated Leverage Ratio as of the last day of any Reference
Period to be greater than 3.00:1.00.

(b)          For purposes of determining the Consolidated Leverage Ratio for any
Reference Period, there shall be (i) included in Consolidated EBITDA all
Consolidated EBITDA attributable to any Person or business acquired by (and
thereafter owned by) the Administrative Borrower or any Subsidiary of the
Administrative Borrower during such period as if such Person or business had
been acquired on the day before the first day of such period and (ii) excluded
from such Consolidated EBITDA all Consolidated EBITDA attributable to any Person
or business disposed of by the Administrative Borrower or any Subsidiary of the
Administrative Borrower during such period as if such Person or business were
disposed of on the first day of such period. For purposes hereof, the
Consolidated EBITDA attributable to any such acquired or disposed Person or
business prior to the date of acquisition or disposition thereof shall be
determined in a manner consistent with the method for determining Consolidated
EBITDA hereunder.

ARTICLE VII.

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a)          any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)          any Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;

(c)          any representation or warranty made or deemed made by or on behalf
of the Administrative Borrower or any Subsidiary in or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any amendment or modification hereof or
waiver hereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d)          any Borrower or any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.2, 5.3 (with respect to
any Borrower’s existence) or 5.8 or in Article VI;

(e)          any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d)

 

 

55

 


--------------------------------------------------------------------------------



 

of this Article), and such failure shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent to any Borrower (which
notice will be given at the request of any Lender);

(f)           any Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

(g)          any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(h)          an involuntary case, action or proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of any Borrower or any Material Subsidiary or its debts,
or of a substantial part of its assets, under any Federal, state, provincial or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, interim receiver, receiver
manager, trustee, custodian, sequestrator, conservator or similar official for
the Borrowers or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such case, action, proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i)           any Borrower or any Material Subsidiary shall (i) voluntarily
commence any case, action or proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state, provincial
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in clause (h) of
this Article, (iii) apply for or consent to the appointment of a receiver,
interim receiver, receiver manager, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such case, action or
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j)           any Borrower or any Material Subsidiary shall admit in writing its
inability to pay its debts as they become due;

(k)          one or more judgments for the payment of money in an aggregate
amount in excess of US$20,000,000 shall be rendered against any Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action

 

 

56

 


--------------------------------------------------------------------------------



 

shall be legally taken by a judgment creditor to attach or levy upon any assets
of any Borrower or any Subsidiary to enforce any such judgment that is not
promptly stayed;

(l)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of any Borrower
and its Subsidiaries with respect to any Plan, in an aggregate amount exceeding
US$10,000,000 from and after the Effective Date; or

 

(m)

a Change in Control shall occur;

then, and in every such event (other than an event with respect to the any
Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the
Administrative Borrower, take either or both of the following actions, at the
same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of each Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to the Borrowers described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of each Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers.

ARTICLE VIII.

THE AGENTS

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the Agents
as their agents and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.

Any Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent, and such Person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Administrative Borrower or any Subsidiary or other Affiliate thereof as if
it were not an Agent hereunder.

The Agents shall not have any duties or obligations except those expressly set
forth herein. Without limiting the generality of the foregoing, (a) the Agents
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Agents shall not have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby

 

 

57

 


--------------------------------------------------------------------------------



 

that the Agents are required to exercise in writing as directed by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.2), and (c) except as
expressly set forth herein, the Agents shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Administrative Borrower or any of its Subsidiaries that is communicated to or
obtained by them or any of their Affiliates in any capacity. The Agents shall
not be liable for any action taken or not taken by them with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2) or in the absence of their own gross negligence or willful misconduct.
Each Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to such Agent by the Administrative Borrower or
a Lender, and the Agents shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for the Administrative Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. The London Agent shall
have no duties or rights hereunder until the Administrative Borrower provides
the London Agent with a Borrowing Request and requests a Borrowing in an
Alternative Currency other than Canadian Dollars. At such time, the London Agent
shall be appointed as an Agent by the Administrative Agent and the London Agent
shall become party to this Agreement as an Agent. Thereafter, the London Agent
shall be an Agent hereunder. Each Agent and any such sub-agent may perform any
and all its duties and exercise its rights and powers through their respective
Related Parties. The exculpatory provisions of the preceding paragraphs shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, each Agent may resign at any time by notifying the other Agents,
the Lenders, the Issuing Bank and the Administrative Borrower. Upon any such
resignation, the Required Lenders (in the case of a resignation by the
Administrative Agent) or the Administrative Agent (in the case of a resignation
by any other Agent) shall have the right, in consultation with the
Administrative Borrower, to appoint a successor. If no successor Agent shall
have been so

 

 

58

 


--------------------------------------------------------------------------------



 

appointed and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such Person. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Administrative Borrower to a successor Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the
Administrative Borrower and such successor. After an Agent’s resignation
hereunder, the provisions of this Article and Section 10.3 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the any Agent or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon any Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

The Lead Arranger shall have no duties, responsibilities or obligations to, no
authority to act for, any other party to this Agreement by virtue of its status
as Lead Arranger hereunder.

ARTICLE IX.

GUARANTEE

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Administrative Borrower hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the payment when
and as due of the Obligations of such other Borrowers. The Administrative
Borrower further agrees that the due and punctual payment of such Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.

The Administrative Borrower waives presentment to, demand of payment from and
protest to any Borrower of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Administrative Borrower hereunder shall not be affected by
(a) the failure of any Agent or Lender to assert any claim or demand or to
enforce any right or remedy against any Loan Party under the provisions of this
Agreement, any other Loan Document or otherwise, (b) any extension or renewal of
any of the Obligations, (c) any rescission, waiver, amendment or modification
of, or release from, any of the terms or provisions of this Agreement, or any
other Loan Document or agreement, (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations or (e) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of the Administrative Borrower or otherwise operate as a

 

 

59

 


--------------------------------------------------------------------------------



 

discharge of a guarantor as a matter of law or equity or which would impair or
eliminate any right of the Administrative Borrower to subrogation.

The Administrative Borrower further agrees that its agreement hereunder
constitutes a guarantee of payment when due (whether or not any bankruptcy or
similar proceeding shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any Agent or Lender to
any balance of any deposit account or credit on the books of any Agent or Lender
in favor of any Borrower or any other Person.

The obligations of the Administrative Borrower hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason (other than
the indefeasible payment in full of all the Obligations owned by the
Administrative Borrower to the Agents, the Issuing Bank and the Lenders), and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations or otherwise (other than for the indefeasible payment
in full of all the Obligations owed by the Administrative Borrower to the
Agents, the Issuing Bank and the Lenders).

The Administrative Borrower further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any Agent or Lender upon the bankruptcy or reorganization of any
Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Agent or Lender may have at law or in equity against the Administrative
Borrower by virtue hereof, upon the failure of any other Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Administrative
Borrower hereby promises to and will, upon receipt of written demand by any
Agent or Lender, forthwith pay, or cause to be paid, to the Applicable Agent or
Lender in cash an amount equal to the unpaid principal amount of such
Obligations then due, together with accrued and unpaid interest thereon. The
Administrative Borrower further agrees that if payment in respect of any
Obligation shall be due in a currency other than US Dollars and/or at a place of
payment other than New York and if, by reason of any Change in Law, disruption
of currency or foreign exchange markets, war or civil disturbance or other
event, payment of such Obligation in such currency or at such place of payment
shall be impossible or, in the reasonable judgment of any Agent or Lender, not
consistent with the protection of its rights or interests, then, at the election
of the Administrative Agent, the Administrative Borrower shall make payment of
such Obligation in US Dollars (based upon the applicable Exchange Rate in effect
on the date of payment) and/or in New York, and shall indemnify each Agent and
Lender against any losses or reasonable out-of-pocket expenses that it shall
sustain as a result of such alternative payment.

Upon payment by the Administrative Borrower of any sums as provided above, all
rights of the Administrative Borrower against any Borrower arising as a result
thereof by way of right of subrogation or otherwise shall in all respects be
subordinated and junior in right of payment to

 

 

60

 


--------------------------------------------------------------------------------



 

the prior indefeasible payment in full of all the Obligations owed by such
Borrower to the Agents, the Issuing Bank and the Lenders.

Nothing shall discharge or satisfy the liability of the Administrative Borrower
hereunder except the full performance and payment of the Obligations.

 

ARTICLE X.

MISCELLANEOUS

SECTION 10.1. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i)           if to the Administrative Borrower, to it at One IDEXX Drive,
Westbrook, Maine 04092, Attention of Chief Financial Officer (Telecopy No. (207)
556-4347); with a copy to Office of General Counsel.

(ii)          if to the Administrative Agent, to JPMorgan Chase Bank, National
Association, Two Corporate Drive, Suite 730, Shelton, CT 06484, Attention of
Peter M. Killea (Telecopy No. (203) 944-8495); with a copy to Bingham McCutchen
LLP, 399 Park Avenue, New York, New York 10022, Attention of Frederick F.
Eisenbiegler (Telecopy No. (212) 702-3646);

(iii)        if to the Issuing Bank, to JPMorgan Chase Bank, National
Association, Two Corporate Drive, Suite 730, Shelton, CT 06484, Attention of
Peter M. Killea (Telecopy No. (203) 944-8495);

(iv)         if to the London Agent, to J.P. Morgan Europe Limited, 125 London
Wall, London EC2Y 5AJ, Attention of Agency Department (Telecopy No.
44-207-777-2360), with a copy to the Administrative Agent as provided under
clause (ii) above;

(v)          if to the Toronto Agent, to JPMorgan Chase Bank, National
Association, Toronto Branch, 200 Bay Street, Royal Bank Plaza, South Tower,
Suite 1800,Toronto,On M5J2J2, Canada, Attention of Indrani Lazarus (Telecopy No.
(416)-981-9174), with a copy to the Administrative Agent as provided under
clause (ii) above; and

(vi)         if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant

 

 

61

 


--------------------------------------------------------------------------------



 

to Article II unless otherwise agreed by the Administrative Agent and the
applicable Lender. Each Agent or the Administrative Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c)          Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

SECTION 10.2. Waivers; Amendments. (a) No failure or delay by any Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Agents, the
Issuing Bank and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time.

(b)          Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Borrower and the Required Lenders or by the
Administrative Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.16(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, (v)
change any provisions of Article IX without the written consent of each Lender
or (vi) change any of the provisions of this Section or the definition of
“Required Lenders”, “Alternative Currency” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
any Agent or the Issuing Bank hereunder without the prior written consent of
such Agent or the Issuing Bank, as the case may be.

 

 

 

62

 


--------------------------------------------------------------------------------



 

 

SECTION 10.3. Expenses; Indemnity; Damage Waiver. (a) The Administrative
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Agents and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Agents, in connection with the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Agents, the Issuing Bank or any
Lender, including the fees, charges and disbursements of any counsel for the
Agents, the Issuing Bank or any Lender, in connection with the enforcement or
protection of its rights after a Default in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder after a Default, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)          The Administrative Borrower shall indemnify the Agents, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Administrative Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Administrative Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(c)          To the extent that the Administrative Borrower fails to pay any
amount required to be paid by it to any Agent or the Issuing Bank under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to
such Agent or the Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent or
the Issuing Bank in its capacity as such.

 

 

 

63

 


--------------------------------------------------------------------------------



 

 

(d)          To the extent permitted by applicable law, the Administrative
Borrower shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.

(e)          All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 10.4. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Loan
Parties may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by a Loan Party without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

(A)         the Administrative Borrower, provided that no consent of the
Administrative Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee; and

(B)         the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment.

(ii)          Assignments shall be subject to the following additional
conditions:

(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such

 

 

64

 


--------------------------------------------------------------------------------



 

assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than US$5,000,000 unless each of the Administrative Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Administrative Borrower shall be required if an Event of Default has occurred
and is continuing;

(B)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500 (which fee shall be paid by the assigning
Lender);

(D)         the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Administrative
Borrower, the other Loan Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws;

(E)          any Foreign Lender shall have delivered tax certificates described
in Section 2.15, which indicate that such Foreign Lender is exempt from any
withholding tax under the law of the jurisdiction in which the Administrative
Borrower is located, or any treaty to which such jurisdiction is a party; and

(F)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Administrative
Borrower, the other Loan Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

For the purposes of this Section 10.4(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit

 

 

65

 


--------------------------------------------------------------------------------



 

in the ordinary course of its business and that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

(iii)         Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15, 2.18 and 10.3). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.4 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

(iv)         The Administrative Agent, acting for this purpose as an agent of
the Administrative Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Administrative Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Administrative Borrower, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v)          Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, any certificates required by
Section 2.15(e), the assignee’s completed Administrative Questionnaire (unless
the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to 2.4(d) or (e), 2.5(b), 2.16(d) or 10.3(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be

 

 

66

 


--------------------------------------------------------------------------------



 

effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c)          (i)  Any Lender may, without the consent of the Administrative
Borrower, the Administrative Agent or the Issuing Bank, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Administrative Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.2(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Administrative Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.13, 2.14,
2.15 and 2.18 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.8 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.16(c) as though it were a Lender.

(ii)          A Participant shall not be entitled to receive any greater payment
under Section 2.13, 2.15 or 2.18 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.
A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.15 unless the Administrative Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Administrative Borrower, to comply with Section
2.15(e) as though it were a Lender.

(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 10.5. Survival. All covenants, agreements, representations and
warranties made by the Borrowers and the Loan Parties herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this

 

 

67

 


--------------------------------------------------------------------------------



 

Agreement and the making of any Loans and issuance of any Letters of Credit, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.13, 2.14, 2.15, 2.18 and 10.3 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

SECTION 10.6. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Agents or the
Issuing Bank constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 10.7. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.8. Right of Setoff. Subject to the provisions of Section 10.18
hereof, if an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of any Borrower against any of and all the
obligations of any Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured.
Subject to the provisions of Section 10.18 hereof, the rights of each Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 10.9. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

(b)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State

 

 

68

 


--------------------------------------------------------------------------------



 

of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Administrative
Borrower or its properties in the courts of any jurisdiction.

(c)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.1. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Confidentiality. (a) Each of the Agents, the Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the

 

 

69

 


--------------------------------------------------------------------------------



 

Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Administrative
Borrower and its obligations, (g) with the consent of the Administrative
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
any Agent, the Issuing Bank or any Lender on a nonconfidential basis from a
source other than the Administrative Borrower. For the purposes of this Section,
“Information” means all information received from the Administrative Borrower
relating to the Administrative Borrower or its business, other than any such
information that is available to any Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Administrative Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each of the Agents, Issuing Bank, and the Lenders
agrees to use reasonable commercial efforts (if it may legally do so) to provide
prior notice of any disclosure of Information pursuant to clauses (b) or (c)
above.

(b)          EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
10.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE ADMINISTRATIVE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL
AND STATE SECURITIES LAWS.

(c)          ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE ADMINISTRATIVE BORROWER OR THE AGENTS PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE ADMINISTRATIVE
BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE ADMINISTRATIVE BORROWER
AND EACH AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A
CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN

 

 

70

 


--------------------------------------------------------------------------------



 

ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 10.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 10.14. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b)          The obligations of each party hereto in respect of any sum due to
any other party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Administrative Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss. The obligations of each
party hereto contained in this Section 10.14 shall survive the termination of
this Agreement and the payment of all other amounts owing hereunder.

SECTION 10.15. Releases of Guarantees. (a) In the event of a disposition of all
the Equity Interests in a Subsidiary Guarantor to a Person other than the
Administrative Borrower or an Affiliate of the Administrative Borrower in a
transaction not prohibited by any covenant contained in this Agreement, the
Administrative Agent is hereby directed and authorized to take such action and
to execute such documents as the Administrative Borrower may reasonably request,
at the Administrative Borrower’s sole expense, to evidence or effect the release
of the Guarantee by such Subsidiary Guarantor under the Subsidiary Guaranty
Agreement.

 

 

 

71

 


--------------------------------------------------------------------------------



 

 

(b)          Without limiting the provisions of Section 10.5, the Administrative
Borrower shall reimburse the Administrative Agent for all costs and expenses,
including attorney’s fees and disbursements, incurred by it in connection with
any action contemplated by this Section 10.15.

SECTION 10.16. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each of the Loan Parties that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Loan Parties, which information includes the name and
address of each Loan Party and other information that will allow such Lender to
identify such Loan Parties in accordance with the Act.

SECTION 10.17. No Fiduciary Duty. The Administrative Borrower, on behalf of
itself and the Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Administrative Borrower, the Subsidiaries and their Affiliates, on the one
hand, and the Agents, the Issuing Bank, the Lenders and their Affiliates, on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Agents, the
Issuing Bank, the Lenders or their Affiliates, and no such duty will be deemed
to have arisen in connection with any such transactions or communications.

SECTION 10.18. Liability for Obligations. Notwithstanding anything to the
contrary contained in this Agreement or in the other Loan Documents to the
contrary, the parties agree that: (a) the Foreign Subsidiaries shall not be
liable for any obligation of the Administrative Borrower or any US Subsidiary
Borrower arising under or with respect to any of the Loan Documents; (b) each
Foreign Borrower shall be severally liable only for the obligations of such
Foreign Borrower; and (c) no Agent or Lender, or any Affiliate thereof, may
set-off or apply any deposits of a Foreign Subsidiary or any other obligations
at the time owing to or for the credit of the account of any Foreign Subsidiary
by such Agent, Lender of Affiliate thereof, against any or all of the
obligations of the Administrative Borrower or any US Subsidiary Borrower.

 

 

 

72

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective Responsible Officers as of the day and year first
above written.

 

IDEXX LABORATORIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/Merilee Raines

 

Name:

Merilee Raines

 

Title:

Corporate Vice President & CFO

 

 

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

IDEXX DISTRIBUTION, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/Merilee Raines

 

Name:

Merilee Raines

 

Title:

Treasurer

 

 

 

 

 

 

 

IDEXX OPERATIONS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/Merilee Raines

 

Name:

Merilee Raines

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

 

IDEXX REFERENCE LABORATORIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/Merilee Raines

 

Name:

Merilee Raines

 

Title:

Treasurer & Assistant Secretary

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, individually and as

Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/Peter M. Killea

 

Name:

Peter M. Killea

 

Title:

Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Toronto

Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/Steve Voigt

 

Name:

Steve Voigt

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1.

Assignor:

______________________________

2.

Assignee:

______________________________

[and is an Affiliate/Approved Fund of [identify Lender]]

3.

Borrower(s):

IDEXX LABORATORIES, INC. and [______]

4.

Administrative Agent:

JPMorgan Chase Bank, National Association,

 

as the administrative agent under the Credit Agreement

5.

Credit Agreement:              The Credit Agreement dated as of January 25, 2007
among IDEXX LABORATORIES, INC., the other Borrowers named

_________________________

 

[1] 

Select as applicable.

 

 

 

Exhibit A - Assignment and Assumption

 

1

 

 


--------------------------------------------------------------------------------



 

therein, the Subsidiary Guarantors signatory thereto, the Lenders parties
thereto, and JPMorgan Chase Bank, National Association, as Administrative Agent.

6.

Assigned Interest:

 

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans[2]

$

$

%

$

$

%

$

$

%

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Administrative Borrower, the other Loan Parties
and their Related Parties or their respective securities) will be made available
and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

By:                                                                     

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:                                                                     

Title:

 

_________________________

      [2]       Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

 

 

Exhibit A - Assignment and Assumption

 

2

 

 


--------------------------------------------------------------------------------



 

 

Consented to and Accepted:

JPMORAN CHASE BANK, NATIONAL ASSOCIATION, as

Administrative Agent

By                                                                     

Title:

[Consented to:]

[NAME OF RELEVANT PARTY]

By                                                                     

Title:

 

_________________________

  To be added only if the consent of the Administrative Borrower and/or other
parties (e.g. Issuing Bank) is required by the terms of the Credit Agreement.

 

 

Exhibit A - Assignment and Assumption

 

3

 

 


--------------------------------------------------------------------------------



 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR  

ASSIGNMENT AND ASSUMPTION

 

1.

Representations and Warranties.

1.1.        Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrowers, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.

1.2.        Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.1(a) and 5.1(b)
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.            Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the

 

 

Exhibit A - Assignment and Assumption

 

1

 

 


--------------------------------------------------------------------------------



 

Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

3.            General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

 

 

Exhibit A - Assignment and Assumption

 

2

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

 

1.

Each of the Administrative Borrower, Operations and Reference is a corporation
validly existing and in good standing under the laws of the State of Delaware,
and has all requisite corporate or limited liability company, respectively,
power and authority to conduct its business as it is, to our knowledge,
currently conducted. Distribution is a corporation validly existing and in good
standing under the laws of the Commonwealth of Massachusetts, and has all
requisite corporate power and authority to conduct its business as it is, to our
knowledge, currently conducted.

 

2.

Each of the Loan Parties has all requisite corporate power and authority to
execute and deliver, and to perform its payment obligations under, each Credit
Document to which it is a party and to consummate the transactions contemplated
thereby.

 

3.

The execution and delivery by each of the Loan Parties of each Credit Document
to which it is a party and the consummation by the Loan Parties of the
transactions contemplated thereby have been duly authorized by all necessary
corporate action on the part of the Loan Parties.

 

4.

Each of the Credit Documents has been duly executed and delivered by each of the
Loan Parties party thereto, and constitutes the valid and binding obligation of
the applicable Loan Party, enforceable against the applicable Loan Party in
accordance with its respective terms.

 

5.

The execution and delivery by each of the Loan Parties of each of the Credit
Documents to which it is a party, and the consummation of the transactions
contemplated thereby, do not (a) violate, with respect to the applicable Loan
Party, the provisions of the Administrative Borrower Certificate of
Incorporation, the Distribution Articles of Organization, the Operations
Certificate of Incorporation, the Reference Certificate of Incorporation, or the
By-laws of each of the Administrative Borrower, Distribution, Operations or
Reference, each as amended to date, (b) violate the provisions of the state laws
of the State of New York, the Delaware General Corporation Law statute, or the
federal laws of the United States of America applicable to the Loan Parties, or
(c) violate, result in breach or termination of, or a default under (or an event
which, with or without due notice or lapse of time, or both, would constitute a
default under) or accelerate the performance required by, or cause the creation
of any lien, security interest, charge or other encumbrance upon the properties
or assets of the Loan Parties pursuant to any agreement set forth on Schedule A
hereto.

 

6.

No authorization, approval or consent of, and no filing or registration with,
any U.S. federal or New York state governmental or regulatory authority or
agency is required on the part of the Loan Parties for the execution or delivery
by the Administrative Borrower of the Credit Documents or the consummation by
the Loan Parties of the transactions contemplated thereby.

 

Exhibit B - Form of Opinion of Loan Parties’ Counsel

 

1

 

 


--------------------------------------------------------------------------------



 

 

 

7.

None of the Loan Parties is an investment company required to register under the
Investment Company Act of 1940, as amended.

 

Exhibit B - Form of Opinion of Loan Parties’ Counsel

 

2

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

 

GUARANTY

GUARANTY dated as of January 25, 2007 made by the undersigned (the “Guarantor”)
in favor of JPMorgan Chase Bank, National Association, as administrative agent
(together with its successor(s) thereto, in such capacity, the “Administrative
Agent”), the Lenders and each other Agent under the Credit Agreement, dated as
of the date hereof (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Guarantor, IDEXX Laboratories, Inc., a
Delaware corporation (the “Administrative Borrower”), the other Persons who are
or hereafter are designated as a Borrower pursuant to Section 2.20 thereto
(collectively with the Administrative Borrower, the “Borrowers”), certain
Subsidiaries of the Administrative Borrower party thereto, the Lenders party
thereto and the Administrative Agent. Capitalized terms not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.

PRELIMINARY STATEMENTS: The Agents and the Lenders have entered into certain
arrangements with the Borrowers as more fully set forth in the Credit Agreement,
providing for credit extensions or financial accommodation to the Borrowers,
including but not limited to the making of loans, advances or overdrafts,
issuance or confirmation of letters of credit, guaranties or indemnities
(collectively, the “Facilities”) (any writing evidencing or supporting the
Facilities, including but not limited to this Guaranty, as such writing may be
amended, modified or supplemented from time to time, a “Facility Document”). The
Administrative Borrower owns a substantial amount of the stock or other
ownership interests of the Guarantor and is financially interested in its
affairs.

THEREFORE, in order to induce the Agents and the Lenders to extend credit or
give financial accommodation under the Facilities, the Guarantor agrees as
follows:

Section 1. Guaranty of Payment. The Guarantor unconditionally and irrevocably
guarantees to each of the Agents, in their individual capacities, and the
Lenders, the punctual payment of all sums now owing or which may in the future
be owing by the Borrowers under the Facilities, when the same are due and
payable, whether on demand, at stated maturity, by acceleration or otherwise,
and whether for principal, interest, fees, expenses, indemnification or
otherwise (all of the foregoing sums being the “Liabilities”). The Liabilities
include, without limitation, interest accruing after the commencement of a
proceeding under bankruptcy, insolvency or similar laws of any jurisdiction at
the rate or rates provided in the Facility Documents. This Guaranty is a
guaranty of payment and not of collection only. The Agents and the Lenders shall
not be required to exhaust any right or remedy or take any action against the
Borrowers or any other person or entity or any collateral. The Guarantor agrees
that, as between the Guarantor, and the Agents and the Lenders, the Liabilities
may be declared to be due and payable for the purposes of this Guaranty
notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any declaration as regards the Borrowers and that in the event
of a declaration or attempted declaration, the Liabilities shall immediately
become due and payable by the Guarantor for the purposes of this Guaranty.

Section 2. Guaranty Absolute. The Guarantor guarantees that the Liabilities
shall be paid strictly in accordance with the terms of the Facilities. The
liability of the Guarantor under

 

Exhibit C - Form of Subsidiary Guarantee Agreement

1

 


--------------------------------------------------------------------------------



 

this Guaranty is absolute and unconditional irrespective of: (a) any change in
the time, manner or place of payment of, or in any other term of, all or any of
the Facility Documents or Liabilities, or any other amendment or waiver of or
any consent to departure from any of the terms of any Facility Document or
Liability, including any increase or decrease in the rate of interest thereon;
(b) any release or amendment or waiver of, or consent to departure from, any
other guaranty or support document, or any exchange, release or non-perfection
of any collateral, for all or any of the Facility Documents or Liabilities; (c)
any present or future law, regulation or order of any jurisdiction (whether of
right or in fact) or of any agency thereof purporting to reduce, amend,
restructure or otherwise affect any term of any Facility Document or Liability;
(d) without being limited by the foregoing, any lack of validity or
enforceability of any Facility Document or Liability; and (e) any other setoff,
defense or counterclaim whatsoever (in any case, whether based on contract, tort
or any other theory) with respect to the Facility Documents or the transactions
contemplated thereby which might constitute a legal or equitable defense
available to, or discharge of, the Borrowers.

Section 3. Guaranty Irrevocable. This Guaranty is a continuing guaranty of the
payment of all Liabilities now or hereafter existing under the Facilities and
shall remain in full force and effect until payment in full of all Liabilities
and until all the Commitments have been terminated.

Section 4. Reinstatement. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Liabilities is rescinded or must otherwise be returned by the Administrative
Agent on the insolvency, bankruptcy or reorganization of the Borrowers or
otherwise, all as though the payment had not been made.

Section 5. Subrogation. The Guarantor shall not exercise any rights which it may
acquire by way of subrogation, by any payment made under this Guaranty or
otherwise, until all the Liabilities have been paid in full and the Facilities
are no longer in effect. If any amount is paid to the Guarantor on account of
subrogation rights under this Guaranty at any time when all the Liabilities have
not been paid in full, the amount shall be held in trust for the benefit of the
Agents and the Lenders and shall be promptly paid to the Administrative Agent to
be credited and applied to the Liabilities, whether matured or unmatured or
absolute or contingent, in accordance with the terms of the Facilities. If the
Guarantor makes payment to the Administrative Agent of all or any part of the
Liabilities and all the Liabilities are paid in full and the Facilities are no
longer in effect, the Administrative Agent shall, at the Guarantor’s request,
execute and deliver to the Guarantor appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to the Guarantor of an interest in the Liabilities resulting from
the payment.

Section 6. Subordination. Without limiting each Agents’ rights in their
individual capacities as agents, and the Lenders’ rights under any other
agreement, any liabilities owed by the Borrowers to the Guarantor in connection
with any extension of credit or financial accommodation by the Guarantor to or
for the account of the Borrowers, including but not limited to interest accruing
at the agreed contract rate after the commencement of a bankruptcy or similar
proceeding, are hereby subordinated to the Liabilities, and such liabilities of
the Borrowers to the Guarantor, if the Administrative Agent so requests, after
the occurrence and during the continuation of a Default or Event of Default,
shall be collected, enforced and

 

Exhibit C - Form of Subsidiary Guarantee Agreement

2

 


--------------------------------------------------------------------------------



 

received by the Guarantor as trustee for the Agents in their individual
capacities as agents and the Lenders and shall be paid over to the
Administrative Agent for itself and for the other Agents in their individual
capacities as agents and the Lenders on account of the Liabilities but without
reducing or affecting in any manner the liability of the Guarantor under the
other provisions of this Guaranty.

Section 7. Payments Generally. All payments by the Guarantor shall be made in
the manner, at the place and in the currency (the “Payment Currency”) required
by the Facility Documents; provided, however, that (if the Payment Currency is
other than US Dollars) the Guarantor may, at its option (or, if for any reason
whatsoever the Guarantor is unable to effect payments in the foregoing manner,
the Guarantor shall be obligated to) pay to the Applicable Agent at its
principal office the US Dollar Equivalent computed at the selling rate of the
Applicable Agent or a selling rate chosen in good faith by the Applicable Agent,
most recently in effect on or prior to the date the Liability becomes due, for
cable transfers of the Payment Currency to the place where the Liability is
payable. In any case in which the Guarantor makes or is obligated to make
payment in US Dollars, the Guarantor shall hold the Agents harmless from any
loss incurred by such Agents arising from any change in the value of US Dollars
in relation to the Payment Currency between the date the Liability becomes due
and the date each such Agent is actually able, following the conversion of the
US Dollars paid by the Guarantor into the Payment Currency and remittance of
such Payment Currency to the place where such Liability is payable, to apply
such Payment Currency to such Liability.

Section 8. Certain Taxes. The Guarantor further agrees that all payments to be
made hereunder shall be made without setoff or counterclaim and free and clear
of, and without deduction for, any Indemnified Taxes or Other Taxes
(collectively, “Taxes”). If any Taxes are required to be withheld from any
amounts payable to any Agent hereunder, the amounts so payable to such Agent
shall be increased to the extent necessary to yield to such Agent (after payment
of all Taxes) the amounts payable hereunder in the full amounts so to be paid.
Whenever any Tax is paid by the Guarantor, as promptly as possible thereafter,
the Guarantor shall send the Administrative Agent an official receipt showing
payment thereof, together with such additional documentary evidence as may be
required from time to time by the Administrative Agent.

Section 9. Representations and Warranties. The Guarantor represents and warrants
that: (a) this Guaranty (i) has been authorized by all necessary action; (ii)
does not violate any agreement, instrument, law, regulation or order applicable
to the Guarantor; (iii) does not require the consent or approval of any person
or entity, including but not limited to any governmental authority, or any
filing or registration of any kind; and (iv) is the legal, valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms, except to the extent that enforcement may be limited by applicable
bankruptcy, insolvency and other similar laws affecting creditors’ rights
generally; and (b) in executing and delivering this Guaranty, the Guarantor has
(i) without reliance on any Agent or any Lender or any information received from
any Agent or any Lender and based upon such documents and information it deems
appropriate, made an independent investigation of the transactions contemplated
hereby and the Borrowers, each Borrower’s business, assets, operations,
prospects and condition, financial or otherwise, and any circumstances which may
bear upon such transactions, the Borrowers or the obligations and risks
undertaken herein with respect to the Liabilities; (ii)

 

Exhibit C - Form of Subsidiary Guarantee Agreement

3

 


--------------------------------------------------------------------------------



 

adequate means to obtain from the Borrowers on a continuing basis information
concerning the Borrowers; (iii) has full and complete access to the Facility
Documents and any other documents executed in connection with the Facility
Documents; and (iv) not relied and will not rely upon any representations or
warranties of the Agents or the Lenders not embodied herein or any acts
heretofore or hereafter taken by each of the Agents in their individual
capacities as agents and the Lenders (including but not limited to any review by
any Agent or the Lenders of the affairs of the Borrowers).

Section 10. Remedies Generally. The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.

Section 11. Setoff. The Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim each of the
Agents in their individual capacities as agents and the Lenders may otherwise
have, if an Event of Default shall have occurred and be continuing, the
Administrative Agent shall be entitled, at its option, to offset balances
(general or special, time or demand, provisional or final) held by it for the
account of the Guarantor at any of the Administrative Agent’s offices, in US
Dollars or in any other currency, against any amount payable by the Guarantor
under this Guaranty which is not paid when due (regardless of whether such
balances are then due to the Guarantor), in which case it shall promptly notify
the Guarantor thereof; provided that the Administrative Agent’s failure to give
such notice shall not affect the validity thereof.

Section 12. Formalities. The Guarantor waives presentment, notice of dishonor,
protest, notice of acceptance of this Guaranty or incurrence of any Liability
and any other formality with respect to any of the Liabilities or this Guaranty.

Section 13. Amendments and Waivers. No amendment or waiver of any provision of
this Guaranty, nor consent to any departure by the Guarantor therefrom, shall be
effective unless it is in writing and signed by the Administrative Agent, and
then the waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. No failure on the part of the
Administrative Agent to exercise, and no delay in exercising, any right under
this Guaranty shall operate as a waiver or preclude any other or further
exercise thereof or the exercise of any other right.

Section 14. Expenses. The Guarantor shall reimburse the Agents on demand for all
reasonable costs, expenses and charges (including without limitation the
reasonable fees, charges and disbursements of counsel for the Agents) incurred
by the Agents in connection with the preparation, performance or, after a
Default, the enforcement of this Guaranty. The obligations of the Guarantor
under this Section shall survive the termination of this Guaranty.

Section 15. Assignment. This Guaranty shall be binding on, and shall inure to
the benefit of the Guarantor, the Agents, the Lenders and their respective
successors and assigns; provided that the Guarantor may not assign or transfer
its rights or obligations under this Guaranty. Without limiting the generality
of the foregoing: subject to the terms of the Credit Agreement, the Agents and
the Lenders may assign, sell participations in or otherwise transfer its rights
under the Facilities to any other person or entity, and the other person or
entity shall then

 

Exhibit C - Form of Subsidiary Guarantee Agreement

4

 


--------------------------------------------------------------------------------



 

become vested with all the rights granted to each of the Agents in their
individual capacities as agents and the Lenders in this Guaranty or otherwise.

Section 16. Captions. The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.

Section 17. Governing Law, Etc. THIS GUARANTY SHALL BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. THE GUARANTOR CONSENTS TO THE NONEXCLUSIVE JURISDICTION
AND VENUE OF THE STATE OR FEDERAL COURTS LOCATED IN THE CITY OF NEW YORK.
SERVICE OF PROCESS BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH ANY SUCH
DISPUTE SHALL BE BINDING ON THE GUARANTOR IF SENT TO THE GUARANTOR BY REGISTERED
MAIL AT THE ADDRESS SPECIFIED BELOW OR AS OTHERWISE SPECIFIED BY THE GUARANTOR
FROM TIME TO TIME. THE GUARANTOR WAIVES ANY RIGHT THE GUARANTOR MAY HAVE TO JURY
TRIAL IN ANY ACTION RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY COUNTERCLAIM RELATED TO
THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY SUCH ACTION. TO THE
EXTENT THAT THE GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A
JUDGMENT, EXECUTION OR OTHERWISE), THE GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.

18. Integration; Effectiveness. This Guaranty alone sets forth the entire
understanding of the Guarantor and each of the Agents in their individual
capacities as agents and the Lenders relating to the guarantee of the
Liabilities and constitutes the entire contract between the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Guaranty shall become effective when it shall have been executed and delivered
by the Guarantor to the Administrative Agent. Delivery of an executed signature
page of this Guaranty by telecopy shall be effective as delivery of a manually
executed signature page of this Guaranty.

[Signature Page Follows]

 

Exhibit C - Form of Subsidiary Guarantee Agreement

5

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its authorized officer as of the date first above written.

IDEXX DISTRIBUTION, INC.

By:                                                                       

Name:

Title:

 

IDEXX OPERATIONS, INC.

By:                                                                       

Name:

Title:

 

IDEXX REFERENCE LABORATORIES, INC.

By:                                                                       

Name:

Title:

 

Exhibit C - Form of Subsidiary Guarantee Agreement

6

 


--------------------------------------------------------------------------------



 

 

EXHIBIT D

 

Mandatory Costs Rate

 

1. The Mandatory Costs Rate is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the London Agent shall calculate a rate (the “Additional Costs Rate”), expressed
as a percentage, for each Lender, in accordance with the paragraphs set out
below. The Mandatory Costs Rate will be calculated by the London Agent as a
weighted average of the Lenders’ Additional Costs Rates (weighted in proportion
to the percentage participation of each Lender in the applicable Borrowing) and
will be expressed as a percentage rate per annum. The London Agent will, at the
request of the Administrative Borrower or any Lender, deliver to the
Administrative Borrower or such Lender, as the case may be, a statement setting
forth the calculation of the Mandatory Cost Rate.

 

3. The Additional Costs Rate for any Lender lending from a lending office
located in a Participating Member State will be the percentage notified by that
Lender to the London Agent. This percentage will be certified by that Lender in
its notice to the London Agent to be its reasonable determination of the cost
(expressed as a percentage of that Lender’s participation in all Loans made from
such lending office) of complying with the minimum reserve requirements of the
European Central Bank in respect of Loans made from such lending office.

 

4.            The Additional Costs Rate for any Lender lending from a lending
office in the United Kingdom will be calculated by the London Agent as follows:

 

(a) with respect to any Loan denominated in Sterling:

 

AB + C(B-D) + E x 0.01

 

100 – (A + C)

percent per annum

 

 

 

(b)

with respect to any Loan denominated in any currency (other than Sterling):

 

E x 0.01

 

300

percent per annum

 

 

 

Where:

 

“A” means the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

 

 

Exhibit D -Mandatory Costs Rate

 

1

 

 


--------------------------------------------------------------------------------



 

 

“B” means the percentage rate of interest (excluding the Applicable Margin and
the Mandatory Costs Rate and the additional rate of interest specified in
Section 2.11(c)) payable for the applicable Interest Period on the Loan.

 

“C” means the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

“D” means the percentage rate per annum payable by the Bank of England to the
London Agent on interest bearing Special Deposits.

 

“E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the London Agent as being the average of the most recent
rates of charge supplied by the Lenders to the London Agent pursuant to
paragraph 7 below and expressed in Sterling per £1,000,000.

 

5. For the purposes of this Schedule:

 

(a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England.

 

(b) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Supervision Manual or such other law or regulation as may be
in force from time to time in respect of the payment of fees for the acceptance
of deposits.

 

(c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).

 

(d) “Participating Member State” means any member state of the European
Communities that adopts or has adopted the Euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

 

(e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the London Agent or the Administrative Borrower, each Lender
with a lending office located in the United Kingdom or a Participating Member
State shall, as soon as practicable after publication by the Financial Services
Authority, supply to the London Agent and the Administrative Borrower, the rate
of charge payable by such Lender to the Financial Services Authority pursuant to
the Fees Rules in respect of the relevant financial year of the

 

 

Exhibit D -Mandatory Costs Rate

 

2

 

 


--------------------------------------------------------------------------------



 

Financial Services Authority (calculated for this purpose by such Lender as
being the average of the Fee Tariffs applicable to such Lender for that
financial year) and expressed in Sterling per £1,000,000 of the Tariff Base of
such Lender.

 

8. Each Lender shall supply any information required by the London Agent for the
purpose of calculating its Additional Costs Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

 

(a) the jurisdiction of its applicable lending office; and

 

(b) any other information that the London Agent may reasonably require for such
purpose.

 

Each Lender shall promptly notify the London Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Lender for the purpose of E above shall be determined by the
London Agent based upon the information supplied to it pursuant to paragraphs 7
and 8 above and on the assumption that, unless a Lender notifies the London
Agent to the contrary, each Lender’s obligations in relation to cash ratio
deposits and Special Deposits are the same as those of a typical bank from its
jurisdiction of incorporation with a lending office in the same jurisdiction as
its applicable lending office.

 

10. The London Agent shall have no liability to any person if such determination
results in an Additional Costs Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Administrative Agent pursuant to paragraphs 3, 7 and 8 above is true and correct
in all respects.

 

11. The London Agent shall distribute the additional amounts received as a
result of the Mandatory Costs Rate to the Lenders on the basis of the Additional
Costs Rate for each Lender based on the information provided by each Lender and
the Administrative Agent pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the London Agent pursuant to this Schedule in relation
to a formula, the Mandatory Costs Rate, an Additional Costs Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding.

 

13.          The London Agent may from time to time, after consultation with the
Administrative Borrower and the Lenders, determine and notify to all parties any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding.

 

 

 

Exhibit D -Mandatory Costs Rate

 

3

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT E

Form of Borrower Joinder Agreement

BORROWER JOINDER AGREEMENT dated as of [_______] [__], 20[__], among IDEXX
LABORATORIES, INC., a Delaware corporation (the “Administrative Borrower”),
[NAME OF NEW BORROWER], a [________] corporation (the “New Borrower”) and
JPMORGAN CHASE BANK, N.A., as administrative agent (the “Administrative Agent”).

Reference is hereby made to the Credit Agreement dated as January 25, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Administrative Borrower, the other Persons who are or
hereafter are designated as a Borrower pursuant to Section 2.20 thereto, certain
Subsidiaries of the Administrative Borrower from time to time party thereto, the
Lenders party thereto and the Administrative Agent. Capitalized terms used
herein but not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement. Under the Credit Agreement, the Lenders have
agreed, upon the terms and subject to the conditions therein set forth, to make
Loans to the Borrowers. Each of the Administrative Borrower and the New Borrower
represent and warrant that the representations and warranties of the
Administrative Borrower in the Credit Agreement relating to the New Borrower and
this Borrower Joinder Agreement are true and correct on and as of the date
hereof. The Administrative Borrower agrees that the guarantee of the
Administrative Borrower contained in the Credit Agreement will apply to the
obligations of the New Borrower. Upon execution and delivery of this Borrower
Joinder Agreement (and of any other documents reasonably requested by the
Administrative Agent) by each of the Administrative Borrower, the New Borrower
and the Administrative Agent, the New Borrower shall be a party to the Credit
Agreement and a “Borrower” for all purposes thereof, and the New Borrower hereby
agrees to be bound by all provisions of the Credit Agreement.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

 

 

Exhibit E - Borrower Joinder Agreement

 

1

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Borrower Joinder
Agreement to be duly executed by their authorized officers as of the date first
appearing above.

IDEXX LABORATORIES, INC., as Administrative Borrower

By

 

 

 

Name:

 

Title:

 

 

[NAME OF NEW BORROWER],

by

 

 

 

Name:

 

Title:

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

by

 

 

 

Name:

 

Title:

 

 

 

 

Exhibit E - Borrower Joinder Agreement

 

2

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT F

Form of Borrower Termination Agreement

JPMorgan Chase Bank, N.A.,

as Administrative Agent for the Lenders referred to below

270 Park Avenue

New York, NY 10017

[Date]

Ladies and Gentlemen:

The undersigned, IDEXX Laboratories, Inc. (the “Administrative Borrower”) refers
to the Credit Agreement dated as of January 25, 2007 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among the
Administrative Borrower, the other Persons who are or hereafter are designated
as a Borrower pursuant to Section 2.20 thereto, certain Subsidiaries of the
Administrative Borrower from time to time party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

The Administrative Borrower hereby terminates the status of [NAME OF TERMINATED
BORROWER] (the “Terminated Borrower”) as a “Borrower” under the Credit
Agreement. [The Administrative Borrower represents and warrants that no Loan
made to the Terminated Borrower is outstanding as of the date hereof and that
all amounts payable by the Terminated Borrower in respect of interest and/or
fees (and, to the extent notified by the Administrative Agent or any Lender, any
other amounts payable under the Credit Agreement) pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof.] [The
Administrative Borrower and the Terminated Borrower each acknowledge that the
Terminated Borrower shall continue to be a Borrower until such time as all Loans
made to the Terminated Borrower shall have been repaid and all amounts payable
by the Terminated Borrower in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement by the Terminated Borrower) pursuant to the
Credit Agreement shall have been paid in full, provided that the Terminated
Borrower shall not have the right to make further Borrowings under the Credit
Agreement.]

THIS INSTRUMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

Very truly yours,

IDEXX LABORATORIES, INC.,

by

 

 

 

Name:

 

Title:

 

 

 

Exhibit F - Borrower Termination Agreement

 

1

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT G

Form of Borrowing Request

JPMorgan Chase Bank, N.A., as Administrative Agent

for the Lenders referred to below,

270 Park Avenue

New York, NY 10017

 

[Date]

Attention: [

]

 

Dear Ladies and Gentlemen:

The undersigned, IDEXX Laboratories, Inc., a Delaware corporation (the
“Administrative Borrower”), refers to the Credit Agreement dated as of January
25, 2007 (as amended, supplemented or otherwise modified time to time, the
“Credit Agreement”), among the Administrative Borrower, the other Persons who
are or hereafter are designated as a Borrower pursuant to Section 2.20 thereto,
certain Subsidiaries of the Administrative Borrower from time to time party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Administrative Borrower, on behalf of [itself][NAME OF OTHER BORROWER]
hereby gives you notice pursuant to Section 2.3 of the Credit Agreement that
[it][NAME OF OTHER BORROWER] requests a Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Borrowing is
requested to be made:

(a) such Borrowing shall be denominated in [INSERT CURRENCY] and shall be in an
aggregate principal amount equal to $[________];

(b) the date of such Borrowing shall be [________];

(c) [such Borrowing shall be [an ABR Borrowing][a Eurocurrency Borrowing]] [[if
such Borrowing is denominated in Canadian Dollars] such Borrowing shall be [a
Canadian Prime Rate Borrowing][a CDOR Rate Borrowing]];

 

_________________________

 Borrowing request should be addressed to appropriate Applicable Agent.

 Borrowings may be denominated in US Dollars or an Alternative Currency.

 The principal amount of any Borrowing must be an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum.

 The date of any Borrowing must be a Business Day and (a) in the case of a
Eurocurrency Borrowing denominated in US Dollars or a CDOR Borrowing denominated
in Canadian Dollars, at least the third Business Day after the date of this
Borrowing Request, (b) in the case of a Eurocurrency Borrowing denominated in an
Alternative Currency other than Canadian Dollars, at least the third Business
Day after the date of this Borrowing Request and (c) in the case of an ABR
Borrowing or a Canadian Prime Rate Borrowing, the date of this Borrowing
Request.

 ABR Borrowings are only available for US Dollar denominated Borrowings by a US
Borrower.

 

 

 

Exhibit G - Form of Borrowing Request

 

1

 

 


--------------------------------------------------------------------------------



 

 

(d) [if such Borrowing is a Eurocurrency Borrowing or a CDOR Rate Borrowing] the
initial Interest Period for such Borrowing shall have a [[one][two][three][six]
[months’]] [[30][60][90] [days’]]duration;

(e) the funds shall be disbursed from such Borrower’s account to [INSERT
LOCATION AND NUMBER OF ACCOUNT]; and

(f) [if such Borrowing is denominated in an Alternative Currency] payments of
the principal and interest on such Borrowing will be made from [INSERT
JURISDICTION].

 

Very truly yours,

IDEXX LABORATORIES, INC., as Administrative Borrower

by

 

 

 

Name:

 

Title:

 

 

 

 

Exhibit G - Form of Borrowing Request

 

2

 

 

 

 